 
Exhibit 10.7
 
 




 
 
 
 
 
 
 
 
DATED 21 MAY 2014
FINCAR FLEET B.V.
AS LESSOR
AVIS BUDGET AUTOVERHUUR B.V.
AS LESSEE
AND
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
AS FLEETCO SECURITY AGENT
 
MASTER DUTCH FLEET LEASE AGREEMENT
 






 
 




--------------------------------------------------------------------------------




 
CONTENTS
 
Clause
 
Page
1.    
Definitions
2
2.    
Interpretation
2
3.    
Common Terms
3
4.    
Request for Lease
4
5.    
Lease Term
5
6.    
Conditions to Lease
5
7.    
Delivery of Vehicles
7
8.    
Use of Vehicles and Sub‑Leasing
7
9.    
Non‑Disturbance and Access
9
10.    
Nature of Lease
10
11.    
Transfer of Risk
10
12.    
Lessee's Unconditional Obligations
10
13.    
Rent
13
14.    
Casualties and Ineligible Vehicles
13
15.    
Fees, Traffic Penalties and Fines
14
16.    
Volume Premium
15
17.    
Prepayments and Late Payments
15
18.    
Payment Mechanics
16
19.    
Tax Gross‑Up
17
20.    
VAT and Stamp Taxes
18
21.    
Indemnities
19
22.    
Covenants of the Lessee
21
23.    
Representations and Warranties
27
24.    
Redesignation Events
30
25.    
Limitations on Redesignation
31
26.    
Redesignation Mechanics
31
27.    
Termination
32
28.    
Rejected Vehicles
34
29.    
Return and Redelivery of Vehicles
35
30.    
Sale of Vehicles
36
31.    
No Representation or Warranty by Lessor
39
32.    
Limitation of Liability of Lessor and of the FleetCo Security Agent
39
33.    
Non‑Recourse
40
34.    
Non‑Petition
40
35.    
No Waiver
41
36.    
Contradictory Instructions
41
37.    
Assignment and Security
41
38.    
Obligations as Corporate Obligations
41
39.    
FleetCo Security Agent has no Responsibility
42
40.    
Time of the Essence
42
41.    
Variation of Agreement
42
42.    
Confidentiality
42
43.    
Amendment
43


 
i




--------------------------------------------------------------------------------




44.    
Governing Law
43
45.    
Jurisdiction
43
46.    
Rescission or Nullification of this Agreement
44
 
Schedule 1 Form of Purchase Offer and Lease Request
45
 
Schedule 2 Condition Precedent Documents
53




 
ii




--------------------------------------------------------------------------------




THIS MASTER DUTCH FLEET LEASE AGREEMENT (the "Agreement") is made on 21 May 2014
BETWEEN
(1)
FINCAR FLEET B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its official seat (statutaire zetel) in Amsterdam, The
Netherlands, and its office at Rapenburgerstraat 175B, 1011 VM Amsterdam, The
Netherlands, registered with the Dutch Trade Register of the Chamber of Commerce
under number 55 22 77 32 (the "Lessor" or "Dutch FleetCo");

(1)
AVIS BUDGET AUTOVERHUUR B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands, having its official seat (statutaire zetel) in Amsterdam, The
Netherlands, and its office at Louis Armstrongweg 4, 1311 RK Almere, The
Netherlands, registered with the Dutch Trade Register of the Chamber of Commerce
under number 33 12 90 79 (the "Lessee" or "Dutch Opco"); and

(2)
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK in its capacity as security
trustee for the Dutch FleetCo Secured Parties (the "FleetCo Security Agent"),

(each, a "Party" and, together, the "Parties").
INTRODUCTION:
(A)
The Lessee has purchased or will purchase, subject to certain conditions being
satisfied, Vehicles from certain Vehicle Manufacturers and Vehicle Dealers.

(B)
The Lessee proposes to sell its existing Vehicles and any Vehicles that it will
purchase from time to time from the Vehicle Manufacturers and Vehicle Dealers to
the Lessor under the Master Dutch Fleet Purchase Agreement.

(C)
The Lessor has agreed to lease the Vehicles to the Lessee under this Agreement
on the terms and subject to the conditions set out in this Agreement.

(D)
The Lessee will use Vehicles leased to it for its vehicle rental business
located in The Netherlands for use primarily within such jurisdiction and
ancillary purposes, and is permitted to sub‑lease Vehicles, on the terms and
subject to the limits and conditions set out in this Agreement.

(E)
The Lessor will enter into a central servicing agreement (the "Central Servicing
Agreement") with Avis Finance Company Limited ("FinCo") pursuant to which FinCo
will agree to act as central servicer (the "Central Servicer") to provide
certain administrative services to the Lessor in respect of, amongst other
things, the Vehicles as further described in the Central Servicing Agreement.


 
1




--------------------------------------------------------------------------------




THE PARTIES AGREE as follows:
SECTION A
DEFINITIONS AND INTERPRETATION
1.
DEFINITIONS

1.1
Defined terms

1.1.1
Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated 5 March 2013 and
entered into by, amongst others, the Issuer, the Issuer Security Trustee and the
Transaction Agent (as the same may be amended, restated, varied or supplemented
from time to time) (the "Master Definitions Agreement"). Terms used in this
Agreement including such terms defined in the Master Definitions Agreement but
referred to in this Agreement shall be interpreted under Dutch law when referred
to in this Agreement.

1.1.2
In this Agreement the following definition is also used:

"Related Rights" means, in respect of a Vehicle all rights present and future,
actual and contingent of Dutch Opco against the relevant Vehicle Manufacturer or
Vehicle Dealer (as applicable) arising out of, or in connection with, any
covenants, undertakings, representations, warranties and guarantees in favour of
Dutch Opco under the relevant Vehicle Purchasing Agreements and all rights
present and future, actual and contingent of Dutch Opco against the relevant
Vehicle Manufacturer under law.
2.
INTERPRETATION

2.1
Construction of words

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
as if references to "this Agreement" were to this Agreement.
2.2
Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.
2.3
Principles of law

If any obligations of a Party or provisions of this Agreement are subject to or
contrary to any mandatory principles of applicable law, compliance with such
obligations and/or provisions of this Agreement shall be subject to such
mandatory principles (or waived) to the extent necessary to be in compliance
with such law.
2.4
Meaning of "sub‑lease"


 
2




--------------------------------------------------------------------------------




In this Agreement, the term "sub‑lease" means any underlease, sub‑lease,
licence, mandate or rental agreement in relation to the use of a Vehicle between
the Lessee, as lessor, and sub‑lessee (or equivalent), as lessee.
Where a Dutch legal term has been used herein, such Dutch legal term (and not
the English legal term or concept to which it relates) shall be authoritative
for the purpose of construction.
3.
COMMON TERMS

3.1
Incorporation of Common Terms

The Common Terms shall be incorporated by reference into this Agreement except
for clause 12 (Confidentiality) and clause 27 (Non‑Petition and Limited
Recourse) of the Framework Agreement which shall not be incorporated herein.
3.2
Conflict with Common Terms

If there is any conflict between the Common Terms as incorporated by reference
into this Agreement and the other provisions of this Agreement, the provisions
of the incorporated Common Terms shall prevail to the fullest extent permitted
by applicable law. For the purpose of this Agreement the Common Terms shall be
governed, read and construed in accordance with Dutch law.

 
3




--------------------------------------------------------------------------------




SECTION B
LEASE
4.
REQUEST FOR LEASE

4.1
Purchase Offer and Lease Request

4.1.1
The Lessee may from time to time, at its sole discretion, send a Purchase Offer
and Lease Request to the Lessor copied to the Central Servicer, the FleetCo
Security Agent and the Transaction Agent.

4.1.2
Each Purchase Offer and Lease Request shall be made in the form as attached in
Schedule 1 (Form of Purchase Offer and Lease Request) hereto and shall specify
the Vehicle Manufacturer or Vehicle Dealer, the model, the model year, the
expected date of delivery to the Lessee's premises and the number of Vehicles
that the Lessee wishes to lease.

4.2
Purchase of Vehicles and agreement to lease

4.2.1
If the Lessor, in its absolute discretion, accepts a Purchase Offer and Lease
Request from the Lessee, the Lessee shall lease as from the relevant Lease
Commencement Date the Vehicles so purchased subject to and in accordance with
the terms set out in this Agreement.

4.2.2
The Lessor undertakes for the benefit of the FleetCo Security Agent that it
shall not accept any Purchase Offer and Lease Request received after the
occurrence of a Master Lease Termination Event where such Master Lease
Termination Event has not been waived or remedied to the satisfaction of the
Lessor and the FleetCo Security Agent.

4.2.3
If the Lessor does not or cannot accept a Purchase Offer and Lease Request, it
shall promptly notify the Lessee in writing thereof (with a copy to the Central
Servicer) provided that the Lessor shall incur no Liability whatsoever if it
does not or cannot accept a Purchase Offer and Lease Request.

4.3
Amendment and cancellation of Purchase Offer and Lease Request

4.3.1
Subject to sub‑clause 4.3.2 and Clause 6.3 (Indemnity), and provided that no
Master Lease Termination Event has occurred and is continuing, the Lessee may at
any time and at its sole discretion, amend or cancel any of the Purchase Offer
and Lease Request it has delivered to the Lessor in accordance with Clause 4.1
(Purchase Offer and Lease Request).

4.3.2
If the Lessee proposes to cancel or amend any of the Purchase Offer and Lease
Request in accordance with sub‑clause 4.3.1, it shall send a notice in writing
to the Lessor, copied to the Central Servicer, by no later than the relevant
Lease Commencement Date identifying the Purchase Offer and Lease Request
concerned and specifying the amendments and/or cancellation it proposes to make
to that Purchase Offer and Lease Request. The Lessor may accept such amendment
or cancellation as soon as reasonably practicable following receipt


 
4




--------------------------------------------------------------------------------




of the corresponding proposal from the Lessee. Any such amendment or
cancellation agreed between the Lessor and the Lessee will affect the entire
Individual Purchase and Lease Agreement as set out in the Master Dutch Fleet
Purchase Agreement.
5.
LEASE TERM

The term of the lease granted hereunder in relation to any Vehicle shall be the
applicable Lease Term and each Vehicle leased hereunder will be leased by the
Lessor to the Lessee with effect from the relevant Lease Commencement Date,
subject to and in accordance with the terms of this Agreement, including
satisfaction of the conditions precedent set out in Clause 6.1 (Conditions
precedent to lease) in relation to the relevant Vehicle.
6.
CONDITIONS TO LEASE

6.1
Conditions precedent to lease

6.1.3
The agreement of the Lessor to lease any Vehicle to the Lessee hereunder is
subject to:

(a)
all conditions precedent listed in sub‑clause 6.1.2 being satisfied provided
that such conditions precedent shall be deemed satisfied pursuant to sub-clause
6.2.1 or waived (with or without conditions) by the Lessor and the FleetCo
Security Agent on the delivery of a duly completed and executed Purchase Offer
and Lease Request;

(b)
all conditions precedent listed in sub‑clause 6.1.2 being satisfied provided
that such conditions precedent shall be deemed satisfied pursuant to sub‑clause
6.2.1 or waived (with or without conditions) by the Lessor and the FleetCo
Security Agent on the relevant Lease Commencement Date; and

(c)
receipt by the Lessor and the FleetCo Security Agent of the documents listed in
Schedule 2 (Condition Precedent Documents) prior to or on the date of this
Agreement, in each case, in a form satisfactory to the Lessor and the FleetCo
Security Agent.

6.1.4
For the purposes of sub‑clauses 6.1.1(a) and 6.1.1(b), the conditions precedent
are:

(a)
no Master Lease Termination Event shall have occurred and be continuing or would
result from the delivery of such Purchase Offer and Lease Request or leasing of
such Vehicle;

(b)
the Master Lease End Date has not occurred;

(c)
the relevant Vehicle is an Eligible Vehicle; and

(d)
the representations and warranties in Clause 23 (Representations and Warranties)
are true and correct in all material respects by reference to


 
5




--------------------------------------------------------------------------------




the facts and circumstances existing at the time when such representations and
warranties are made.
6.2
Representation and warranty as to conditions precedent

6.2.1
The Lessee hereby agrees that:

(a)
on each day that it submits a Purchase Offer and Lease Request, the Lessee
represents and warrants to the Lessor that the conditions precedent referred to
in sub‑clause 6.1.1(a) are fulfilled unless written notice to the contrary is
provided by the Lessee to the Lessor and the FleetCo Security Agent prior to the
date on which the representation and warranty is made; and

(b)
on each Lease Commencement Date, the Lessee represents and warrants to the
Lessor that the conditions precedent referred to in sub‑clause 6.1.1(b) are
fulfilled unless written notice to the contrary is provided by the Lessee to the
Lessor and the FleetCo Security Agent prior to the date on which the
representation and warranty is made.

6.3
Indemnity

The Lessee shall indemnify the Lessor in respect of any Liabilities which the
Lessor may suffer in circumstances where the Lessor has executed a Purchase and
Lease Confirmation following the receipt of a Purchase Offer and Lease Request
and (i) the Lessee has cancelled or amended the aforementioned Purchase Offer
and Lease Request in accordance with Clause 4.3 (Amendment and cancellation of
Purchase Offer and Lease Request) and/or (ii) the Lessor has accepted a Purchase
Offer and Lease Request but subsequently is made aware of a Master Lease
Termination Event and rejects such request, and/or (iii) a lease is not entered
into by the date on which the Lessor pays the Dutch Onward Purchase Price for
such Vehicle or Vehicles (including, without limitation, where a lease is not
entered into because the conditions precedent in Clause 6.1 (Conditions
precedent to lease) are not satisfied).
7.
DELIVERY OF VEHICLES

7.1
The Lessor shall deliver (or procure the delivery of) the relevant Vehicles
which are the subject of a Purchase Offer and Lease Request to the drop location
specified by the Lessee to the Lessor before such delivery and such delivery
(and any subsequent transportation to the premises of the Lessee) shall be at
the Lessee's expense (and the Lessee shall promptly reimburse the Lessor for
such costs and expenses upon receipt of an invoice from the Lessor in respect of
the same) to the extent that such costs have not been included in the
Capitalised Cost of such Vehicle.

7.2
In addition, all deliveries to be made in accordance with this Clause 7 shall be
made (i) together with the keys and all relevant title and registration
documentation in its possession (or in possession of any of its agent appointed
for this purpose) relating to the relevant Vehicle; and (ii) free and clear of
any Security Interest (other than (a) any retention of title provided pursuant
to the relevant Vehicle Dealer Buy Back Agreement, Vehicle Manufacturer Buy Back
Agreement, Vehicle Dealer Purchase Agreement or


 
6




--------------------------------------------------------------------------------




Vehicle Manufacturer Purchase Agreement (if applicable) and (b) any Security
Interest created under or pursuant to a Dutch FleetCo Dutch Right of Pledge).
7.3
The Lessor shall not be responsible for any Liabilities (including any loss of
profit) arising from any delay in the delivery of, or failure to deliver, any
Vehicle to the Lessee pursuant to any Purchase Offer and Lease Request.

8.
USE OF VEHICLES AND SUB‑LEASING

8.1
Use of Vehicles

8.1.1
During the Lease Term of a Vehicle, the Lessee may use the Vehicles for the
following purposes:

(d)
without prejudice to the conditions in paragraph (b) to (e), in the ordinary
course of the Lessee's vehicle rental business or for the use by the Lessee's
employees in activities related to such business;

(e)
to use as a Service Vehicle;

(f)
to sub‑lease to persons, other than Affiliates of the Avis Europe Group
established in The Netherlands, for use in the ordinary course of such persons'
own vehicle rental business, or for the use by such persons' employees in
activities related to such business; or

(g)
to sub‑lease to Affiliates of the Avis Europe Group established in The
Netherlands for use by such Affiliates in their own businesses or by its
employees in their personal activities or activities related to such business in
The Netherlands; or

(h)
to sub‑lease to Affiliates of the Avis Europe Group or third parties located in
a jurisdiction other than The Netherlands for use by such Affiliates or third
parties in their own businesses or by their employees in their personal
activities or activities related to such business.

8.1.2
to the extent that the Lessee intends to use the Vehicles for any purposes other
than those set out in the above sub‑clause 8.1.1, the Lessee will only be able
to use Vehicles for such other purposes after obtaining prior written consent
from the Lessor and the FleetCo Security Agent.

8.2
Conditions to Sub‑leases

8.2.1
The Lessee shall ensure that the Vehicles used as Service Vehicles pursuant to
sub‑clause 8.1.1(b) and/or sub‑leased pursuant to sub‑clause 8.1.1(c) to
8.2.2(e) shall at all times comply with the Concentration Limits.

8.2.2
The Lessee may only grant a sub‑lease under Clause 8.1 (Use of Vehicles) unless
the following conditions (or, in the case of sub‑leases to be granted under
sub‑clause 8.1.1(a) or 8.1.1(b), subject only to the conditions specified in
paragraphs (a), (b) and (f)) are satisfied at the time such sub‑lease is entered
into:


 
7




--------------------------------------------------------------------------------




(a)
the sub‑lease must not conflict in any material respect with a lease granted to
the Lessee under this Agreement;

(b)
the lease term of the sub‑lease of any Vehicle may not extend beyond the Lease
Term applicable to such Vehicle (which for the avoidance of doubt shall not
exceed 12 months) and the sub‑lease shall terminate upon termination of this
Agreement;

(c)
the sub‑lease documentation shall expressly:

(i)
acknowledge the Lessor's ownership of the Vehicles and (where applicable) that
security over the Vehicles has been granted in favour of the FleetCo Security
Agent (and shall not result in a change of registration of the ownership of the
Vehicles or a change of registration at the registry in the Relevant
Jurisdiction of the Lessee to a different registry);

(ii)
be stated to be subject to the Lessor's rights in respect of the Vehicles
(including a right of inspection consistent with Clause 9 (Non‑disturbance and
Access)); and

(iii)
acknowledge the Lessor's right of repossession;

(d)
in the case of a sub‑lease granted pursuant to sub‑clause 8.1.1(c) or 8.1.1(d),
the Vehicles are sub‑leased to persons established in The Netherlands;

(e)
the sub‑lease shall not permit any further sub‑leasing other than in the
ordinary course of the relevant sub‑lessor's own vehicle rental business or the
use by such sub‑lessor's employees in activities related to such businesses
provided that where an Affiliate of the Group to which the Lessee has sub‑leased
a Vehicle pursuant to sub‑clause 8.1.1(d) or 8.1.1(e) wishes to sub‑lease such
Vehicle to a third party for use by such third party's own vehicle rental
business or for use by such third party's employees in activities related to
such business (i) such further sub‑lease shall comply with the conditions
specified in sub‑clause 8.2.2 (or in the case of sub‑leases granted under
sub‑clause 8.1.1(a) or 8.1.1(b), only the conditions specified in sub‑clauses
8.2.2(a), (b) and 8.2.2(f)), and (ii) the relevant Vehicle is further sub‑leased
to a person located in the same jurisdiction as the relevant Affiliate or the
Lessee;

(f)
no sub‑lease shall involve any transfer of title or proprietary interest in the
Vehicle and the sub‑lease shall not in any way discharge or diminish any of the
Lessee's obligations to the Lessor under this Agreement and the Lessee shall
remain primarily liable for the performance of all its obligations under this
Agreement to the same extent as if such sub‑lease had not occurred, including
any re‑registration requirements (if any) arising from termination or expiry of
the sub‑lease;


 
8




--------------------------------------------------------------------------------




(g)
no Master Lease Termination Event has occurred and is continuing or would result
from the sub‑leasing of the Vehicle;

(h)
to the knowledge of the Lessee at the time of the granting of the sub‑lease or
at the time of the undertaking by the Lessee to grant the sub‑lease, no
Insolvency Event exists in respect of the sub‑lessee; and

(i)
to the knowledge of the Lessee the sub‑lease shall not render any of the FleetCo
Transaction Documents to which the Lessor is a party illegal.

8.2.3
The Lessee shall deliver a copy of the sub‑lease documentation to the FleetCo
Security Agent (with a copy to the Transaction Agent) as soon as practicable
after such agreement has been entered into.

9.
NON‑DISTURBANCE AND ACCESS

9.1
The Lessor undertakes that, provided that there is no Master Lease Termination
Event which has occurred and is continuing and subject to Clause 29.2
(Repossession of Vehicles), it shall not, through its own acts, interfere with
the possession and use of a Vehicle leased to the Lessee hereunder for so long
as the Lessee or any sub‑lessee possesses such Vehicle in accordance with the
terms of this Agreement.

9.2
If a Master Lease Termination Event is continuing and is not remedied or waived
by the Lessor and the FleetCo Security Agent, without prejudice to the Lessor's
or the FleetCo Security Agent's rights under Clause 27 (Termination), the
Lessor, the FleetCo Security Agent or any professional adviser to the Lessor or
the FleetCo Security Agent retains the right, but not the duty, to inspect such
Vehicles which are at any of the premises of the Lessee (from time to time) and
which have been leased by the Lessor to the Lessee during normal business hours
without disturbing the ordinary conduct of the Lessee's business and subject to
reasonable advance notice. The Lessor, FleetCo Security Agent and their advisors
or agents shall not incur any liability or obligation by reason of making or not
making any such inspection.

10.
NATURE OF LEASE

The Lessee and the Lessor acknowledge that the relationship between the Lessor
and the Lessee pursuant to this Agreement shall be only that of a lessor and a
lessee and that any lease of Vehicles granted pursuant to this Agreement shall
be a lease governed by Dutch law and title to the Vehicles will at all times
remain with the Lessor or the FleetCo Security Agent. The Lessee shall not
acquire by virtue of this Agreement any rights in, or option to purchase any
Vehicles leased to it whatsoever other than (i) the right of possession and use
as provided by this Agreement and any lease granted pursuant hereto and (ii)
subject to the provisions of the Master Dutch Fleet Purchase Agreement, the
right to repurchase the Vehicles from the Lessor.
11.
TRANSFER OF RISK

As of the relevant Lease Commencement Date, and until the later of (i) the Lease
Expiration Date or (ii) such time at which the Lessee and the relevant
sub‑lessee (if any) no longer possesses such Vehicle and the risk of loss,
damage, theft, taking, destruction,

 
9




--------------------------------------------------------------------------------




attachment, seizure, confiscation or requisition with respect to such Vehicle
has been transferred to any third party, the Lessee assumes and bears (as
between the Lessor and the Lessee) the risk of loss, damage, theft, taking,
destruction, attachment, seizure, confiscation or requisition with respect to
such Vehicle, however caused or occasioned, and all other risks and liabilities
relating to the Vehicle.
12.
LESSEE'S UNCONDITIONAL OBLIGATIONS

12.1
Obligation to pay Rent

The Lessee's obligation to pay all Rent and other sums hereunder shall be
absolute and unconditional and shall not be subject to any contingency
whatsoever, including without limitation:
12.1.1
any abatement, recoupment or other right which either party may have against
each other, set‑off, counterclaim, deduction or reduction for any reason
whatsoever (save where such deduction or reduction is required under any
Requirement of Law in which case Clause 19 (Tax Gross‑Up) shall apply);

12.1.2
the unavailability of the Vehicle for any reason, including delayed or late
delivery from the Lessee in its capacity as seller under the Master Dutch Fleet
Purchase Agreement, any lack or invalidity of title or any other defect in
title, merchantability, fitness for purpose, condition, design, or operation of
any kind or nature of the Vehicle, or the ineligibility of the Vehicle for any
particular use, or for registration or documentation under the laws of any
relevant jurisdiction, or the destruction of, or damage to, the Vehicle;

12.1.3
any failure or delay on the part of any party hereto, whether with or without
fault on its part, in performing or complying with any further terms or
conditions of this Agreement;

12.1.4
any Insolvency Event in relation to the Lessor or the Lessee;

12.1.5
any failure on the part of any sub‑lessee to perform or comply with any of the
terms of any sub‑lease arrangement entered into with the Lessee (including,
without limitation, any failure to pay rent under such sub‑lease arrangement);

12.1.6
any lack of due authorisation of or other invalidity in relation to this
Agreement;

12.1.7
any damage to, removal, abandonment, salvage, loss, theft, scrapping or
destruction of or any requisition or taking of the Vehicles or any part thereof;

12.1.8
any restriction, prevention or curtailment of or interference with any use of
the Vehicles or any part thereof;

12.1.9
any change, waiver, extension, indulgence or other action or omission in respect
of any obligation or liability of the Lessee or the Lessor;

12.1.10
any failure on the part of the Lessor or the Lessee to perform or comply with
any of the terms hereof or of any other agreement;


 
10




--------------------------------------------------------------------------------




12.1.11
any invalidity or unenforceability of a part of this Agreement or any provision
of any thereof, in each case whether against or by the Lessee or otherwise;

12.1.12
any insurance premiums payable by the Lessee with respect to the Vehicles; or

12.1.13
the provisions of a Master Lease Termination Notice.

12.2
No termination etc.

The Lessee waives all rights now or hereafter conferred by law or otherwise to
terminate this Agreement or to have it nullified, or to any diminution or
reduction of Rent or other amounts payable by the Lessee hereunder.
12.3
Payments by Lessee final

All payments made by the Lessee hereunder shall be final, absent manifest error
and the Lessee shall not seek to recover any such payment or any part thereof
for any reason whatsoever.
12.4
Survival of obligation to pay Rent

If for any reason whatsoever this Agreement or any lease of a Vehicle shall be
terminated in whole or in part by operation of law or otherwise (other than in
accordance with Clause 27 (Termination)), the Lessee shall nonetheless pay an
amount equal to all Rents and all other amounts due hereunder in respect of any
Vehicles which were subject to a lease hereunder at the time and in the manner
that such payments would have become due and payable under the terms of this
Agreement as if this Agreement and/or that lease had not been terminated in
whole or in part until the relevant Lease Expiration Date in respect of such
Vehicles has occurred. All covenants and agreements of the Lessee herein shall
continue to be performed at its costs, expense and risk unless expressly
otherwise stated herein.
12.5
Lessee's rights and remedies

Subject to Clause 31 (No Representation or Warranty by Lessor), nothing in this
Clause will be construed to limit the Lessee's rights and remedies in the event
of the Lessor's breach of its warranty of quiet enjoyment set forth in Clause 9
(Non‑disturbance and Access) or, subject to Clause 33 (Non‑Recourse), to limit
the Lessee's rights and remedies to pursue in a court of law any claim it may
have against the Lessor or any other person.

 
11




--------------------------------------------------------------------------------




SECTION C
PAYMENT TERMS
13.
RENT

13.1
Payment of Rent

The Lessee shall pay to the Lessor in respect of the Related Month on each Lease
Payment Date following the Lease Determination Date and on a Master Lease End
Date:
13.1.1
the Base Rent accrued and payable; and

13.1.2
the Variable Rent payable,

in relation to each Vehicle leased by the Lessee from the Lessor under this
Agreement.
13.2
Accrual and Payment of Rent

The Base Rent will accrue on a daily basis from the Lease Commencement Date of
such Vehicle and the Variable Rent will accrue from the Lease Commencement Date
in respect of the relevant Vehicle until, in the case of both Base Rent and
Variable Rent, and subject to the other terms of this Agreement, the Lease
Expiration Date of such Vehicle.
13.3
Rent after termination

After a Master Lease End Date, Rent shall continue to accrue (in the case of
Base Rent) and be payable until the Vehicle is returned to the Lessor or to its
order in accordance with Clause 29.2 (Repossession of Vehicles).
14.
CASUALTIES AND INELIGIBLE VEHICLES

14.1
Notification by Lessee and Casualty Payment

If a Vehicle which is the subject of a lease hereunder suffers a Casualty or
becomes an Ineligible Vehicle, the Lessee shall promptly after such event:
14.1.1
notify the Central Servicer and the Lessor in writing thereof; and

14.1.2
pay to the Lessor the Casualty Payment in respect of such Vehicle within
seven (7) Business Days of such Vehicle suffering a Casualty or becoming an
Ineligible Vehicle, plus VAT, if and to the extent applicable.

14.2
Termination of lease due to Casualty

14.2.1
Following receipt by the Lessor of the full amount of a Casualty Payment in
respect of a Vehicle, the Lessor shall be obliged to re‑sell such Vehicles to
the Lessee according to the Master Dutch Fleet Purchase Agreement. Upon such
re‑sale to the Lessee the Lease Expiration Date will occur in respect of such
Vehicle.


 
12




--------------------------------------------------------------------------------




14.2.2
The Lessee shall continue to pay Base Rent and Variable Rent on the days and in
the amount required under this Agreement notwithstanding that the relevant
Vehicle has suffered a Casualty or has become an Ineligible Vehicle up to (and
including) the Business Day immediately preceding the Lease Expiration Date for
such Vehicle.

14.3
Proceeds of insurance claim

Subject to Clause 14.4 (Compliance), in the event that the Lessor is entitled to
any indemnity arising from and does make a claim under an Insurance Policy in
respect of a Vehicle that has suffered a Casualty, the Lessee shall be entitled
to the net proceeds of recovery (if any) after deducting (i) any Casualty
Payments due but unpaid by the Lessee (if any) in respect of such Vehicle and
(ii) any reasonable costs and expenses incurred by the Lessor in making such
recovery. The Lessor shall, as soon as reasonably practicable following receipt,
pay such net proceeds to the Lessee.
14.4
Compliance

The Lessor shall not be required to comply with any of its obligations under
this Clause 14 unless and until the Lessee complies with its obligations under
this Agreement provided that the Lessor shall be entitled to assume that the
Lessee has complied with its obligations under this Agreement unless the Lessor
has actual knowledge to the contrary.
15.
FEES, TRAFFIC PENALTIES AND FINES

15.1
Payments of fees, penalties and fines etc. by the Lessee

Notwithstanding the fact that the Lessor is the owner of a Vehicle, the Lessee
shall be responsible for the payment of (and shall indemnify the Lessor against)
all:
15.1.3
vehicle excise duty, periodical motor vehicle tax (motorrijtuigenbelasting),
heavy-duty truck taxes (belasting zware motorrijtuigen), passenger cars and
motorised vehicle tax (belasting van personenauto's en motorrijwielen, or 'BPM')
and any other applicable registration fees, title fees, licence fees or other
similar governmental fees and taxes;

15.1.4
costs and expenses incurred in connection with the transfer of title, or
annotation of the title register or document to reflect the interests of
chargeholders;

15.1.5
premiums relating to any of the Insurance Policies under Clause 22.5
(Insurance); or

15.1.6
traffic summonses, penalties, judgments and fines incurred,

and any other fees, penalties, fines and similar payments in respect of any
Vehicle leased under this Agreement incurred or imposed during the relevant
Lease Term (or, where a Vehicle is a Casualty or an Ineligible Vehicle, for so
long as the Lessor holds title to such Vehicle), all such amounts being "Traffic
Fines and Penalties". The Lessee is responsible for such Traffic Fines and
Penalties, in each case, whether such payment is

 
13




--------------------------------------------------------------------------------




due and payable during such Lease Term or after such Lease Term has expired, to
any Governmental Authority or pursuant to any Requirement of Law with respect to
such Vehicles and which are notified to the Lessee (whether by the Lessor or a
third party) or of which the Lessor is otherwise aware are due to be paid and
which the owner of such Vehicle is legally obliged to pay until the date on
which Programme Vehicles are redelivered by the Lessee to the Vehicle
Manufacturers and/or Vehicle Dealers or the Non‑Programme Vehicles are sold by
the Lessee to other third party purchasers. Where the Traffic Fines and
Penalties are incurred or imposed and notified to the Lessee by any Governmental
Authority or any party other than the Lessor, the Central Servicer or the
FleetCo Security Agent, the Lessee shall notify the Lessor, the Central Servicer
and the FleetCo Security Agent promptly. In the event that the Lessee makes any
payment in accordance with the terms of this Clause 15 which relates to a period
that exceeds the Lease Term of the relevant Vehicle (the "Excess Payment"), the
Lessee will not be entitled to make any claim against the Lessor for the refund
of the Excess Payment or effect any set off of sums due and owing to the Lessor
from the Lessee in respect of the same.
15.2
Payment during Related Month

The Lessee shall pay to the Lessor on each Lease Payment Date (or, if earlier,
the Business Day preceding the date by which such payment is due and payable
under a Requirement of Law), an amount equal to the sum of all Traffic Fines and
Penalties referred to in Clause 15.1 (Payments of fees, penalties and fines etc.
by the Lessee) owed by the Lessee to the Lessor during the Related Month (to the
extent that the Lessee has not paid already).
16.
VOLUME PREMIUM

In consideration for the volume of Vehicles the Lessee may rent hereunder (and
to the extent that such amounts have been received by the Lessor from the
Vehicle Manufacturer and/or Vehicle Dealers and are not included in the
Vehicle's Capitalised Cost), the Lessor agrees to pay to the Lessee, as a volume
premium (the "Volume Premium") an amount equal (and limited) to any such amounts
as the Vehicle Manufacturers and Vehicle Dealers may pay to the Lessor and which
constitute or reflect any bonus, rebates, credit or similar incentive relating
to Vehicles delivered by the Lessor and leased to the Lessee in accordance with
the terms of this Agreement. The Lessee agrees that the Lessor shall pay to the
Lessee any Volume Premium on the Business Day following actual receipt of the
corresponding amounts from the Vehicle Manufacturers and/or Vehicle Dealers out,
and within the limit, of such amounts.
17.
PREPAYMENTS AND LATE PAYMENTS


 
14




--------------------------------------------------------------------------------




17.1
Prepayment

Notwithstanding Clause 13.1 (Payment of Rent), on any date, the Lessee may at
its option pay to the Lessor any rent or other payment (in whole or in part) in
advance of the relevant Lease Payment Date (including making a payment of
Variable Rent to satisfy an obligation of Dutch FleetCo to pay the Charge Costs
in respect of a Vehicle) to the extent that such Rent or other payments have
accrued or will have accrued on or before the next Lease Payment Date.
17.2
Consequences of late payment

17.2.1
If the Lessee fails to pay any amount due and payable by it under this Agreement
on its due date, without prejudice to any other remedies of the Lessor, default
interest shall accrue on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate equal to, 1 per cent.
during the period of non‑payment.

17.2.2
Any default interest accrued under this Clause 167 shall be payable on any Lease
Payment Date by the Lessee or on demand by the Lessor or the FleetCo Security
Agent.

17.2.3
Default interest (if unpaid) arising on an overdue amount will be compounded and
capitalised with the overdue amount at the end of each period applicable to that
overdue amount but will remain immediately due and payable.

18.
PAYMENT MECHANICS

18.1
Calculations

All determinations of Rent (including for this purpose only, any other amounts
payable by the Lessee to the Lessor (including Casualty Payments, Traffic Fines
and Penalties and Redesignation Amounts)) on any Lease Payment Date or any other
date in accordance with the terms of this Agreement will be notified by the
Lessor or the Central Servicer to the Lessee in writing by no later than the
Lease Determination Date immediately prior to such Lease Payment Date or, where
a payment is due on a date other than a Lease Payment Date, the Business Day
preceding such date. The notice shall include a statement of the total aggregate
amount due and payable by the Lessee to the Lessor on such Lease Payment Date or
due date and a description of the amounts payable by the Lessee.
18.2
Timing of payments

The Lessee shall ensure that all payments of Rent and other amounts to be paid
by the Lessee to the Lessor hereunder shall be payable for same day value (in
the Relevant Jurisdiction in which the Lessee is incorporated) on the relevant
due date to the Dutch FleetCo Dutch Transaction Account.
18.3
Business Days


 
15




--------------------------------------------------------------------------------




Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).
18.4
Currency of account

EUR is the currency of account and payment for any sum due from one party to
another under this Agreement.
18.5
Set‑off

The Lessee shall not be entitled to set‑off any sums payable under this
Agreement against any sums payable to it by the Lessor unless otherwise
specified in this Agreement.
18.6
Aggregation of amounts

The Lessor shall aggregate the Rent due (and unpaid) on all Vehicles, together
with any other amounts due to the Lessor.
18.7
Application of payments

All payments made to the Lessor under this Agreement (irrespective of the nature
of the obligation in respect of which they are paid by the Lessee) shall be
applied by the Lessor against Rent and any other amounts due and payable
hereunder in the order determined by the Lessor.
19.
TAX GROSS‑UP

19.1
The Lessee shall make all payments to be made by it under this Agreement without
any Tax Deduction, unless a Tax Deduction is a Requirement of Law.

19.2
The Lessee shall, promptly upon becoming aware that it is required to make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), notify the Lessor, the FleetCo Security Agent and the Transaction
Agent accordingly.

19.3
If the Lessee is required by law to make a Tax Deduction, the amount of the
payment due by the Lessee shall be increased to an amount which (after making
any Tax Deduction) leaves an amount equal to the payment which would have been
due to the payee if no Tax Deduction had been required.

19.4
If the Lessee is required to make a Tax Deduction, the Lessee shall make that
Tax Deduction and account to the relevant Tax Authority for such amount within
the time allowed and in the minimum amount required by law.

19.5
Within thirty (30) days of making either a Tax Deduction and/or accounting for
such amount to the relevant Tax Authority, the Lessee shall deliver to the
Lessor, the FleetCo Security Agent and the Transaction Agent evidence reasonably
satisfactory to the Lessor that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant Tax Authority.

20.
VAT AND STAMP TAXES


 
16




--------------------------------------------------------------------------------




20.1
Sums payable exclusive of VAT

All sums or other consideration set out in this Agreement or otherwise payable
or provided by any party to any other party pursuant to this Agreement shall be
deemed to be exclusive of any VAT which is or becomes chargeable on any supply
or supplies for which such sums or other consideration (or any part thereof) are
the whole or part of the consideration for VAT purposes.
20.2
Payment of amounts in respect of VAT

Where, pursuant to the terms of this Agreement, any party (the "Supplier") makes
a supply or renders a service to any other party (the "Recipient") for VAT
purposes and VAT is or becomes chargeable on such supply (being VAT for which
the Supplier is required to account to the relevant Tax Authority): (i) where
the Supplier is the Lessor, the Recipient shall pay to the Supplier (in addition
to and at the same time as paying any other consideration for such supply) a sum
equal to the amount of such VAT, and the Supplier shall, following receipt of
such sum and (unless otherwise required by law) not before, provide the
Recipient with a valid VAT invoice in respect of such supply, and (ii) where the
Supplier is the Lessee, the Recipient shall, following receipt from the Supplier
of a valid VAT invoice in respect of such supply, pay to the Supplier (in
addition to any other consideration for such supply) a sum equal to the amount
of such VAT. If the reverse charge mechanism applies to a supply or service,
then the Recipient will settle the VAT liability with the competent tax
authorities and the Supplier will issue an invoice without VAT but including a
statement that the Recipient owes the VAT to the tax authorities; accordingly
the Recipient will pay the consideration owed for such service or supply without
VAT.
20.3
Costs and expenses

References in this Agreement to any fee, cost, loss, disbursement, commission,
damages, expense, charge or other liability incurred by any party to this
Agreement and in respect of which such party is to be reimbursed or indemnified
by any other party under the terms of, or the amount of which is to be taken
into account in any calculation or computation set out in, this Agreement shall
include such part of such fee, cost, loss, disbursement, commission, damages,
expense, charge or other liability as represents any VAT, but only to the extent
that such first party is not entitled to a refund (by way of credit or
repayment) in respect of such VAT from any relevant Tax Authority.
20.4
Taxes and other duties

The Lessee shall pay all stamp, registration and other taxes and duties
(including any interest and penalties thereon or in connection therewith) which
may be payable on or in connection with this Agreement and shall indemnify the
Lessor against any claim, demand, action, liability, damages, cost, loss or
expense (including, without limitation, legal fees) which it may incur or may be
made against it as a result or arising out of or in relation to any failure to
pay or delay in paying any of the same.
21.
INDEMNITIES


 
17




--------------------------------------------------------------------------------




21.1
The Lessee shall pay to the Lessor and/or the FleetCo Security Agent promptly
following demand and indemnify the Lessor and/or the FleetCo Security Agent for
all expenses (including reasonable legal costs) incurred by the Lessor and/or
the FleetCo Security Agent (on its behalf or on behalf of the other FleetCo
Secured Parties), as the case may be, (i) in contemplation of, or otherwise in
connection with, the enforcement of, preservation of any rights under, this
Agreement, or (ii) in respect of any breach of any representation, warranty,
covenant, agreement, condition, or stipulation contained in this Agreement,
together with interest from the date on which such expenses were incurred to the
date of payment (both before and after judgment).

21.2
The Lessee agrees at all times, whether during or after the Lease Term, to pay
all costs and expenses of or arising from the matters referred to below and
indemnify and hold harmless the Lessor from and against all liabilities relating
to, or arising directly or indirectly in any manner or for any cause or reason
whatsoever out of:

21.2.1
the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Dutch Vehicle Documents in any jurisdictions), state, condition, appearance,
safety, durability, design or operation, control and use of any kind or nature
of any Vehicle or any part thereof;

21.2.2
defects, whether or not discoverable, known or unknown, apparent or concealed,
exterior or interior in respect of any Vehicle or engine; or

21.2.3
the infringement of any patent, trademark, copyright or other intellectual
property rights.

21.3
The Lessee shall indemnify the Lessor against any loss or costs incurred by the
Lessor (i) in consequence of the Lessee having to make a FATCA Deduction in
respect of any payment made to the Lessor under this Agreement, and (ii) in
respect of any indemnity payment the Lessor itself is required to make to the
Issuer pursuant to clause 11.3 of the FleetCo Dutch Facility Agreement.

21.4
The indemnities in this Clause 21 shall not extend to Liabilities to the extent
that such Liabilities would not have arisen or been suffered or incurred, but
for the failure of the Lessor (and not the Central Servicer acting on its
behalf) to perform, or the breach by such parties of, any obligations in this
Agreement or any wilful misconduct or gross negligence of such parties, except
to the extent that such failure or breach is caused by the breach by the Lessee
of any of its obligations under this Agreement.

21.5
All indemnities in this Agreement are given on an after‑tax basis, which shall
mean that any party liable to make a payment under an indemnity ("Party A")
shall pay such amount (the "Payment") to the other party ("Party B") and shall
ensure that Party B is, so far as is practically possible, restored to the same
position as it would have been in had the matter giving rise to Party A's
obligation to make the Payment not arisen and, accordingly, the amount of the
Payment shall take into account (inter alia) (a) the amount of any deduction
against profits (or tax) arising to Party B which results from the matter


 
18




--------------------------------------------------------------------------------




giving rise to the Payment and (b) whether the Payment is subject to tax in
Party B's hands.

 
19




--------------------------------------------------------------------------------




SECTION D
COVENANTS, REPRESENTATIONS AND WARRANTIES
22.
COVENANTS OF THE LESSEE

The Lessee covenants that and undertakes to the Lessor and the FleetCo Security
Agent (for itself and on behalf of the Dutch FleetCo Secured Creditors) unless
at any time the Lessor shall otherwise expressly consent in writing, it will:
22.1
General covenants

22.1.4
only use the Vehicles for the purposes permitted under Clause 8 (Use of Vehicles
and Sub‑Leasing);

22.1.5
obtain (where not already obtained), maintain and comply with all Authorisations
required under the Relevant Jurisdictions which are necessary for the Lessee to
lease, use, operate and sub‑lease the Vehicles in accordance with its ordinary
day‑to‑day rental business activities and perform its obligations hereunder; and

22.1.6
refrain from (i) creating any Security over any Vehicle or (ii) permitting any
Security to exist over any Vehicle, in each case other than as effected under
the FleetCo Dutch Security Documents and except to the extent this arises as a
matter of law;

22.2
Possession of Vehicles

whilst any Vehicle that is a Programme Vehicle owned by the Lessor which is in
the possession of the Lessee and until such Vehicle has been returned to the
Lessor or to its order in accordance with Clause 29 (Return and Redelivery of
Vehicles), not take or omit to take any action which would cause the Lessor to
cause a breach of the undertakings and obligations of the Lessor under the
relevant Vehicle Dealer Buy Back Agreement or Vehicle Manufacturer Buy Back
Agreement in respect of that Vehicle;
22.3
Covenants as to Vehicles

22.3.1
not knowingly use any Vehicle for any unlawful purpose;

22.3.2
until each Vehicle has been redelivered in accordance with Clause 29 (Return and
Redelivery of Vehicles) ensure that all maintenance and repairs to keep each
Vehicle which has been delivered to the Lessee hereunder in good working order
and condition are undertaken at the expense of the Lessee including:

(a)
where required under the Vehicle Manufacturer Buy‑Back Agreements and/or Vehicle
Dealer Buy‑Back Agreements, using only spare parts and servicing arrangements
approved by the Vehicle Manufacturer and/or Vehicle Dealer and, when required by
the relevant Vehicle Manufacturer and/or Vehicle Dealer, returning each Vehicle
only to an authorised Vehicle Manufacturer and/or Vehicle Dealer facility or the
applicable Vehicle Manufacturer's and/or Vehicle Dealer's authorised warranty
stations for warranty work;


 
20




--------------------------------------------------------------------------------




(b)
where required under the Vehicle Manufacturer Buy‑Back Agreements and/or Vehicle
Dealer Buy‑Back Agreement, using only spare parts and servicing arrangements (in
accordance with the Vehicle Manufacturers instructions and when required by the
relevant Vehicle Manufacturer in the case of Non‑Programme Vehicles, returning
each Vehicle only to an authorised Vehicle Manufacturer and/or Vehicle Dealer
facility or the applicable Vehicle Manufacturer's and/or Vehicle Dealer's
authorised warranty stations for warranty work;

(c)
if the Vehicle is recalled by a Vehicle Manufacturer and/or Vehicle Dealer for
any modification or warranty work to be performed in respect of such Vehicle by
such Vehicle Manufacturer and/or Vehicle Dealer, in the Lessee's reasonable sole
discretion, returning the Vehicle or procuring the return of the Vehicle to an
authorised Vehicle Manufacturer and/or Vehicle Dealer facility or the applicable
Vehicle Manufacturer's and/or Vehicle Dealer's authorised warranty work station
and procuring the performance of the relevant warranty work or modification;

(d)
paying, or causing to be paid, all usual and routine expenses incurred in the
use and operation of each Vehicle including, but not limited to, fuel,
lubricants, and coolants; and

(e)
not making any material alterations (other than through repairs carried out in
accordance with paragraphs (a), (b) and (c) above) to the Vehicle without the
prior consent of the Lessor.

Any improvements or additions to a Vehicle will become and will remain the
property of the Lessor, except that any addition to a Vehicle made by the Lessee
will remain the property of the Lessee if they can be disconnected from a
Vehicle and are so disconnected from the Vehicle prior to the date on which the
Lessee has redelivered the relevant Vehicle in accordance with Clause 29 (Return
and Redelivery of Vehicles), in each case without impairing the functioning of
such Vehicle or its resale value;
22.4
Reporting

22.4.1
deliver to each of the Lessor and the FleetCo Security Agent simultaneously with
the delivery of the Annual Financial Statements, a certificate of a director of
the Lessee stating whether, to the knowledge of a director, there exists on the
date of the certificate any condition or event which then constitutes a
Potential Master Lease Termination Event or Master Lease Termination Event, and,
if any such condition or event exists, specifying the nature and period of
existence thereof and the action the Lessee is taking and/or proposes to take
with respect thereto;

22.4.2
promptly after becoming aware thereof, give notice of the occurrence of any
Potential Master Lease Termination Event or Master Lease Termination Event to
the Lessor and the FleetCo Security Agent, together with a written statement of
an authorised officer of the Lessee describing such event and the action that
the Lessee proposes to take with respect thereto; and


 
21




--------------------------------------------------------------------------------




22.4.3
promptly after becoming aware thereof and having made due enquiry, give notice
in writing of the occurrence of any Vehicle Manufacturer Event of Default to
each of the Lessor, the Transaction Agent and the FleetCo Security Agent;

22.5
Insurance

22.5.1
arrange for the following insurances to be effected and maintained (or verify
their respective existence in case they exist from case to case without
additional insurance by the Lessee, e.g. by virtue of cover under a credit card
by a customer) until the Master Lease End Date for the Lessor, for itself and,
to the extent each or either of them is required to do so for any other person
in each case arising out of the use of any vehicle at or above any applicable
minimum limits of indemnity/liability as a Requirement of Law and consistent
with past practice of the Lessee or otherwise prudent industry practice:

(a)
insurance cover which is a Requirement of Law, and, even if not so required by
law, insurance protecting against liability in respect of bodily injury or death
caused to third parties (the insurance specified in this paragraph (a), the
"Motor Third Party Liability Cover"); and

(b)
in accordance with applicable law, insurance protecting against loss or damage
to property belonging to third parties (the insurance specified in this
paragraph (b), the "Motor Third Party Property Damage Liability Cover", and
together with the Motor Third Party Liability Cover, the "Insurance Policies"
and each an "Insurance Policy"),

in each case with reputable licensed insurance companies or underwriters
acceptable to the FleetCo Security Agent and ensure that the Lessor is entitled
to directly claim under such Insurance Policies;
22.5.2
on or prior to the Initial Dutch Funding Date, and then (i) on an annual basis
(on each anniversary date of the execution of this Agreement) and (ii) on any
date on which a new policy is entered into by the Lessee in substitution of, or
in supplement to any existing insurance policy, provide the Lessor with a
certificate delivered by the insurer to ascertain that the insurance policy in
relation to the Leased Vehicles is in full force and effect, together with a
complete copy of the relevant insurance policy;

22.5.3
upon knowledge of the occurrence of an event giving rise to a claim under any of
the Insurance Policies, arrange for a claim to be filed with the relevant
insurance company or underwriters and provide assistance in attempting to bring
the claim to a successful conclusion, in accordance with the terms of the
applicable insurance arrangement;

22.5.4
ensure that the Insurance Policies are renewed or (as the case may be) replaced
in a timely manner and shall pay premiums promptly and in accordance with the
requirements of the relevant Insurance Policy;

22.5.5
notify the Lessor, the FleetCo Security Agent and the Transaction Agent of any
material changes, variations or cancellations of insurance policy made or, to
the


 
22




--------------------------------------------------------------------------------




knowledge of the Lessee, threatened or pending to either the Lessee's or the
Lessor's insurance coverage under any of the Insurance Policies;
22.5.6
not to take or omit to take any action which would entitle the relevant insurer
to cancel an Insurance Policy or avoid a claim (although it is, for the
avoidance of doubt, not required to prevent double‑insurance);

22.5.7
promptly notify the Lessor, the FleetCo Security Agent and the Transaction Agent
of:

(a)
any notice of threatened cancellation or avoidance of any of the Insurance
Policies received from the relevant insurer; and

(b)
any failure to pay premiums to the insurer or broker in accordance with the
terms of any such Insurance Policies;

22.5.8
procure that the insurer promptly notifies directly the Lessor and the
Transaction Agent of (i) any default of payment by it of any amounts due to the
insurer, including any insurance premium and (ii) any termination of an
insurance policy of suspension of any relevant guarantee;

22.5.9
indemnify the Lessor for the amount of any premium and any liabilities incurred
in relation to replacement of the relevant Insurance Policy or payment of
premiums due by the Lessor, as the case may be (and such indemnity shall be
immediately due and payable by the Lessee) if (i) any of the Insurance Policies
are not kept in full force and effect, and/or the Lessee fails to pay any
premiums thereunder, and (ii) the Lessor exercises its right to replace the
relevant Insurance Policy or to pay the premiums due (if permitted under the
relevant Insurance Policy);

22.5.10
ensure that no provision is contained in any insurance policy entered into by
the Lessee which would render the Lessor liable for any unpaid premium or could
render the Lessor liable to the insurer in relation to the insurance excess in
the event the Lessee does not comply with any of its obligations under such
policy;

22.5.11
retain custody of the original Insurance Policy documents and any correspondence
regarding claims in respect of any of the Insurance Policies affecting the
Lessor and shall supply the Lessor, the FleetCo Security Agent and the
Transaction Agent with copies of (i) the Insurance Policy documents, and (ii)
upon request, details of any claim which may have a Material Adverse Effect on
the Lessor;

22.5.12
comply, and use reasonable endeavours to ensure that any Affiliate to which a
vehicle has been sub‑leased pursuant to this Master Dutch Lease Agreement and
any sub‑contractor, if any and to the extent required, complies, with the terms
and conditions of the Insurance Policies, and shall not consent to, or
voluntarily permit any act or omission which might invalidate or render
unenforceable the whole or any part of the Insurance Policies; and


 
23




--------------------------------------------------------------------------------




22.5.13
in respect of the Motor Third Party Property Damage Liability Cover, if such
insurance is obtained through a placing broker (or such placing broker is
replaced with another), use reasonable endeavours to obtain a letter of
undertaking in respect thereof;

22.6
Registration of Vehicles

22.6.1
procure (with the co‑operation of the Lessor, where required) and at its
expense, the registration of the Lessee as the holder of the Vehicles in
accordance with the Lessee's usual practice as a holder during the relevant
Lease Term, within any applicable time limits for such registration; and

22.6.2
if requested by the Lessor, co‑operate in the registration of any other person
as owner or holder of any Vehicle following the applicable Lease Expiration Date
or following the Master Lease End Date except where such Vehicle has become a
Casualty or an Ineligible Vehicle and title has been transferred to the Lessee;

22.7
Obligation to maintain Records/Access

provided that any Dutch Vehicle Documents are kept with the Lessee, the Lessee
shall maintain all Dutch Vehicle Documents and, where permitted under the
Vehicle Manufacturer Purchase Agreement or Vehicle Dealer Purchase Agreement,
allow the relevant Vehicle Manufacturer, Vehicle Dealer or their agents access
to such records;
22.8
Maintenance of Dutch Vehicle Documents

22.8.1
keep or procure that the Dutch Vehicle Documents are kept in safe custody either
on its premises or with third parties who provide the service of keeping custody
of such Dutch Vehicle Documents, provided that, in the latter case, the Lessee
shall direct that any such third parties to allow the Lessor, the FleetCo
Security Agent, the Issuer Security Trustee, the Transaction Agent and the
relevant Vehicle Manufacturer, Vehicle Dealers or their agents access the Dutch
Vehicle Documents;

22.8.2
maintain an up to date record of custodians of Dutch Vehicle Documents and
inform the Lessor, the FleetCo Security Agent, the Issuer Security Trustee and
the Transaction Agent of the location or locations at which the Dutch Vehicle
Documents are kept (including in circumstances where custody is retained by a
Sub‑contractor) and promptly notify the Lessor, the FleetCo Security Agent and
the Transaction Agent of any changes to such location effected from time to
time; and

22.8.3
ensure that the Dutch Vehicle Documents are kept in such manner as to ensure
each is uniquely identifiable and distinguishable, by a reference number, from
the records and other documents which relate to other agreements which are held
by or on behalf of the Lessee;

22.9
Access to records


 
24




--------------------------------------------------------------------------------




permit, subject to any Requirement of Law, the Lessor and (following the
occurrence of a Master Lease Termination Event) the FleetCo Security Agent, the
Issuer Security Trustee, the Transaction Agent and any other person reasonably
nominated by the Lessor and (following the occurrence of a Master Lease
Termination Event) the FleetCo Security Agent, the Issuer Security Trustee and
the Transaction Agent at any time during normal business hours upon reasonable
notice to have access to, and take copies of, the Dutch Vehicle Documents and
the Records provided that such documents are kept with the Lessee;
22.10
Records of payments and correspondence

22.10.1
keep and maintain in Computer Readable Form a daily record:

(a)
on a Vehicle by Vehicle basis, of the amounts paid by and to each Vehicle
Manufacturer or Vehicle Dealer, any amount due by or to a Vehicle Manufacturer
or Vehicle Dealer and the balance from time to time outstanding on a Vehicle
Manufacturer or Vehicle Dealer's account; and

(b)
of all correspondence with Vehicle Manufacturers and Vehicle Dealers;

each in a manner which is consistent with the relevant Transaction Documents to
which the Lessor is a party and as may be necessary to enable the Lessee to
perform its obligations under this Agreement; and
22.10.2
calculate in accordance with Clause 18.1 (Calculations) all amounts of Rent and
any other amounts payable by the Lessee under this Agreement, and shall, no
later than the Lease Determination Date immediately prior to the Lease Payment
Date upon which such payment is due or, where a payment is due on a date other
than a Lease Payment Date, the Business Day preceding such date, provide a copy
of such calculations to the Central Servicer and the Lessor for its records;

22.11
Sub‑Lessee Bankruptcy

in the event of a bankruptcy of a sub‑lessee, Dutch Opco which is lessor (and
party to the sub‑lease with such sub‑lessee) shall immediately use its best
efforts to recover any Vehicles subject of such sub‑lease in accordance with its
usual recovery policy;
22.12
Landlord's Lien

Use its best efforts to take all necessary steps in order to discharge any lien
or pledge created in favour of a vehicle garage which is in possession of any
Vehicle in relation to any maintenance work.
23.
REPRESENTATIONS AND WARRANTIES

The Lessee represents and warrants to the Lessor, and the FleetCo Security Agent
(for itself and on behalf of the Dutch FleetCo Secured Creditors) on the Dutch
Accession Date, on each Lease Payment Date, on the date of submission of a
Purchase Offer and Lease Request (including the date of submission of an
amendment or cancellation

 
25




--------------------------------------------------------------------------------




thereto) and on each Lease Commencement Date, with reference to the facts and
circumstances then existing, that:
23.1
Status

it is a legal entity duly incorporated in The Netherlands and validly existing
under the laws of The Netherlands;
23.2
Binding obligations

subject to the Reservations, the obligations expressed to be assumed by it in
this Agreement and each lease of a Vehicle are legal, valid, binding and
enforceable obligations;
23.3
Non‑conflict with other obligations

the entry into and performance by it of this Agreement and the transactions
contemplated hereby do not and will not conflict in any material respect with:
23.3.4
subject to the Reservations, any existing law or regulation applicable to it in
each case in such manner which would be materially prejudicial to the interests
of the Lessor;

23.3.5
its constitutional documents; and

23.3.6
any agreement or instrument binding upon it or any of its assets in such manner
or to such extent as to have or be reasonably likely to have a Material Adverse
Effect in respect of the Lessee;

23.4
Power and authority

23.4.14
it has the power, authority and capacity to enter into, perform and deliver, and
has taken all necessary action to authorise its entry into, performance and
delivery of this Agreement as well as the transactions contemplated hereby; and

23.4.15
it has the power to own its assets and carry on its business as it is being
conducted;

23.5
Validity and admissibility in evidence

23.5.3
subject to the Reservations, all Authorisations required:

(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations hereunder; and

(b)
to make this Agreement admissible in evidence in The Netherlands,

have been obtained or effected (save for, in the case of (b) that admissibility
in evidence or a document in any court may require the translation of such
document into the language used at such court which might be different from the
language of such document) and are in full force and effect, provided that such
Authorisations are only required to the extent that failure to obtain or effect
those

 
26




--------------------------------------------------------------------------------




Authorisations has or is reasonably likely to have a Material Adverse Effect in
respect of the Lessee;
23.5.4
all Authorisations necessary for the conduct of its business, trade and ordinary
activities have been obtained or effected and are in full force and effect
provided that such Authorisations are only required to the extent that failure
to obtain or effect those Authorisations has or is reasonably likely to have a
Material Adverse Effect in respect of the Lessee;

23.6
Governing law and enforcement

23.6.1
subject to the Reservations, the choice of Dutch law as the governing law of
this Agreement will be recognised and enforced in The Netherlands;

23.6.2
subject to the Reservations, any judgment obtained in relation to this Agreement
in The Netherlands will be recognised and enforced in The Netherlands; and

23.6.3
its centre of main interests (as that term is used in Article 3(1) of the
Council of the European Union Regulation No. 1316/2000 on Insolvency
Proceedings) is located in The Netherlands;

23.7
Solvency

no Insolvency Event has occurred in relation to the Lessee;
23.8
Ownership of the Lessee

it is a wholly‑owned subsidiary of Avis (Europe) Holdings Limited;
23.9
Pari passu ranking

its payment obligations under this Agreement will rank at least pari passu with
the claims of all its unsecured and unsubordinated creditors save those whose
claims are preferred solely by any bankruptcy, insolvency, liquidation or other
similar laws or other provisions of equivalent effect;
23.10
No Default

23.10.1
unless otherwise notified in writing to the Lessor and the FleetCo Security
Agent, no Potential Master Lease Termination Event or Master Lease Termination
Event has occurred and is continuing;

23.10.2
unless notified in writing to the Lessor and the FleetCo Security Agent, to the
best of its knowledge and belief, no Event of Default has occurred in respect of
the Lessee;

23.11
Insurances

neither the Insurance Policies nor any part thereof are subject to any Security
save for any Security granted pursuant to the relevant FleetCo Security
Documents; and

 
27




--------------------------------------------------------------------------------




23.12
Lease Term

if an Eligible Vehicle is a Programme Vehicle (and remains so designated), the
Lease Term in respect of such Vehicle does not exceed the Programme Maximum Term
for such Vehicle.

 
28




--------------------------------------------------------------------------------




SECTION E
REDESIGNATION, TERMINATION AND RETURN OF FLEET
24.
REDESIGNATION EVENTS

24.1
Redesignation of Programme Vehicles as Non‑Programme Vehicles

24.1.3
If the Lessee determines or becomes aware that:

(c)
a Programme Vehicle that ceases to fall within sub‑paragraph (b) of the
definition of "Eligible Vehicle" and/or ceases to satisfy the remaining
conditions of that definition (including in circumstances where it is ineligible
for repurchase under the relevant Vehicle Manufacturer Buy‑Back Agreement or
Vehicle Dealer Buy‑Back Agreement); or

(d)
a Programme Vehicle cannot otherwise be returned to the relevant Vehicle
Manufacturer and/or Vehicle Dealer (as the case may be) under the relevant
Vehicle Manufacturer Buy‑Back Agreement or Vehicle Dealer Buy‑Back Agreement,

the Lessee shall promptly redesignate such Programme Vehicle as a Non‑Programme
Vehicle in accordance with Clause 26 (Redesignation Mechanics).
24.1.4
If the Lessee determines, in the case of a Programme Vehicle which the Lessee is
not obliged to sell within a specified period to a Vehicle Manufacturer and/or
Vehicle Dealer under the terms of the applicable Vehicle Manufacturer Buy‑Back
Agreement or Vehicle Dealer Buy‑Back Agreement, that it does not wish to sell
such Vehicle to the Vehicle Manufacturer and/or Vehicle Dealer from whom the
Vehicle was purchased, the Lessee may redesignate such Programme Vehicle as a
Non‑Programme Vehicle, subject to such redesignation not resulting in a breach
of the terms of the relevant Vehicle Manufacturer Buy‑Back Agreement and Vehicle
Dealer Buy‑Back Agreement (as applicable).

24.2
Redesignation of Programme Vehicles as Non‑Programme Vehicles due to Vehicle
Manufacturer Event of Default

If a Vehicle Manufacturer Event of Default occurs, the Lessee shall promptly
upon becoming aware of the same redesignate all Programme Vehicles expected to
be repurchased by the relevant Vehicle Manufacturer and/or Vehicle Dealer (as
the case may be) under a Programme as Non‑Programme Vehicles.
24.3
Redesignation of Non‑Programme Vehicles as Programme Vehicles

If the Lessee:
24.3.16
has redesignated a Programme Vehicle as a Non‑Programme Vehicle in accordance
with Clause 24.1 and the Lessee subsequently determines or becomes aware that
the circumstances referred to in that Clause have ceased or are found not to
have applied at the relevant time; or


 
29




--------------------------------------------------------------------------------




24.3.17
redesignated a Programme Vehicle as a Non‑Programme Vehicle in accordance with
Clause 24.2 (Redesignation of Programme Vehicles as Non‑Programme Vehicles due
to Vehicle Manufacturer Event of Default) and the relevant Vehicle Manufacturer
Event of Default is capable of being and is subsequently cured; or

24.3.18
determines that it wishes to sell a Non‑Programme Vehicle eligible to be
purchased under a Vehicle Manufacturer Buy‑Back Agreement or Vehicle Dealer
Buy‑Back Agreement to the relevant Vehicle Manufacturer or Vehicle Dealer,

the Lessee may redesignate all such relevant Non‑Programme Vehicles as Programme
Vehicles.
25.
LIMITATIONS ON REDESIGNATION

The Lessee may not redesignate any Vehicle in accordance with Clause 26
(Redesignation Mechanics) other than in circumstances specified in Clause 24
(Redesignation Events).
26.
REDESIGNATION MECHANICS

26.1
Notification by Lessee

Within 5 (five) Business Days of redesignating a Vehicle in accordance with
Clause 24 (Redesignation Events), the Lessee shall notify the Lessor and the
Central Servicer in writing thereof and provide information to the Lessee, the
FleetCo Security Agent and the Central Servicer showing the revised Depreciation
Charge per calendar month taking into account the new estimated repurchase price
in respect of such Vehicle to enable the Central Servicer to prepare an updated
Intra‑Month Central Servicer Report pursuant to the terms of the Master
Framework Agreement.
26.2
Payment of Redesignation Amounts by Lessee or reduction of Base Rent

26.2.5
If during the period starting on (but excluding) a Lease Determination Date and
ending on (and including) the following Lease Determination Date any Vehicles
are redesignated in accordance with Clauses 24.1 (Redesignation of Programme
Vehicles as Non‑Programme Vehicles), 24.2 (Redesignation of Programme Vehicles
as Non‑Programme Vehicles due to Vehicle Manufacturer Event of Default) and/or
24.3 (Redesignation of Non‑Programme Vehicles as Programme Vehicles), the Lessee
shall calculate on such later Lease Determination Date the aggregate of all
Redesignation Amounts applicable to all Vehicles that have been redesignated
during the aforementioned period (the "Aggregate Redesignation Amount") and
notify the Lessor and the Central Servicer of such Aggregate Redesignation
Amount in accordance with Clause 18.1 (Calculations).

26.2.6
If the Aggregate Redesignation Amount is a positive amount, the Lessee shall pay
to the Lessor such Aggregate Redesignation Amount on the Lease Payment Date
immediately following such aforementioned Lease Determination Date.

26.2.7
Unless a Master Lease Termination Event has occurred and has not been remedied
to the satisfaction of, or waived by, the FleetCo Security Agent, if the
Aggregate


 
30




--------------------------------------------------------------------------------




Redesignation Amount is a negative amount, the Lessor shall, on the Lease
Payment Date immediately following such aforementioned Lease Determination Date
reduce the Base Rent payable on that date in relation to each Vehicle by an
amount equal to the multiple of: (a) such Aggregate Redesignation Amount
(treated for this purpose as a positive number) multiplied by (b) the quotient
obtained by dividing (i) the Base Rent calculated for the Vehicle to which such
Base Rent relates on such Lease Determination Date prior to reduction and
payable on the immediately following Lease Payment Date by (ii) the aggregate
Base Rents calculated on such Lease Determination prior to reduction and payable
on the immediately following Lease Payment Date for all Vehicles leased under
this Agreement to the Lessee during the Related Month (provided that a Base Rent
shall not be reduced to an amount less than zero).
27.
TERMINATION

27.1
Termination of this Master Dutch Fleet Lease Agreement

Subject to a Master Lease End Date not having occurred and subject to
sub‑clause 27.4.1, this Agreement shall remain in full force and effect until
the date on which all Vehicles leased hereunder together with the Dutch Vehicle
Documents are redelivered in accordance with Clause 29 (Return and Redelivery of
Vehicles).
27.2
Termination by notification

If any of the following events (each a "Master Lease Termination Event") occur:
27.2.4
a Master Lease Payment Default occurs under this Agreement;

27.2.5
an Insolvency Event occurs with respect to the Lessee;

27.2.6
the failure, in any material respect, of the Lessee to maintain, or cause to be
maintained, any insurance required to be maintained by it under Clause 22.5
(Insurance) and such default continues for more than fourteen (14) days after
the earlier of the date written notice thereof is delivered by the Lessor or the
FleetCo Security Agent to the Lessee or the Lessee has actual knowledge thereof;

27.2.7
the failure of the Lessee to observe or perform any covenant, condition,
agreement or provision under this Agreement, where such default would, or would
reasonably be expected to, have a Material Adverse Effect and such default
continues for more than thirty (30) Business Days after the earlier of the date
written notice is delivered by the Lessor (with the consent of the FleetCo
Security Agent) to the Lessee or the Lessee has actual knowledge thereof;

27.2.8
if any representation or warranty made or repeated by the Lessee in this
Agreement is inaccurate or incorrect or is breached or is false or misleading as
of the date of the making thereof or when repeated or deemed to be repeated; or
any schedule, certificate, financial statement, report, material notice or other
material in writing furnished by or on behalf of the Lessee to the Lessor or the
FleetCo Security Agent is false or misleading in any material respect on the
date as of which the facts therein set forth are stated or certified, or the
circumstance


 
31




--------------------------------------------------------------------------------




or condition in respect of which such representation, warranty or writing was
inaccurate, incorrect, breached, false or misleading (as the case may be) would,
or would reasonably be expected to, have a Material Adverse Effect and has not
been eliminated or otherwise cured within thirty (30) Business Days after the
earlier of the date written notice thereof is delivered by the Lessor (with the
consent of the FleetCo Security Agent) or by the FleetCo Security Agent to the
Lessee or the Lessee has actual knowledge thereof;
27.2.9
this Agreement (or any material terms hereof) cease to be in full force and
effect or proceedings (of whatever nature) are commenced by the Lessee to
establish the invalidity or unenforceability of this Agreement (or any material
terms hereof) or any lease of Vehicles hereunder where such invalidity or
unenforceability would, or would reasonably be expected to, have a Material
Adverse Effect and has not been eliminated or otherwise cured within five (5)
Business Days after the earlier of the date on which written notice thereof is
delivered by the Lessor (with the consent of the FleetCo Security Agent) or by
the FleetCo Security Agent, to the Lessee or the Lessee has actual knowledge
thereof; or

27.2.10
a FleetCo Enforcement Notice is served on the Lessor following a FleetCo Event
of Default in accordance with the relevant Transaction Documents,

then, the Lessor (with the consent of the FleetCo Security Agent) or the FleetCo
Security Agent may or in the case of a Master Lease Termination Event described
in sub‑clause 27.2.7, shall give the other parties hereto written notice (a
"Master Lease Termination Notice") that such event has occurred upon which a
Master Lease End Date shall occur.
27.3
Consequences of Master Lease End Date

If a Master Lease End Date occurs:
27.3.4
the Lessee's right to lease Vehicles and all leases of Vehicles hereunder shall
terminate automatically without the need for any further action by the Lessor or
the FleetCo Security Agent;

27.3.5
the Lessee shall not be able to lease additional Vehicles from the Lessor in
accordance with Clause 5 (Lease Term);

27.3.6
all accrued and unpaid Rent and all other payments accrued but unpaid under this
Agreement shall automatically, without further action by the Lessor or the
FleetCo Security Agent become immediately due and payable;

27.3.7
the Lessee shall pay to the Lessor and the FleetCo Security Agent on demand all
costs and expenses incurred by the Lessor and the FleetCo Security Agent in
connection with the recovery of any Vehicles (together with the relevant Dutch
Vehicle Documents) which have been sub‑leased by the Lessee and, as the case may
be, further sub‑leased by such sub‑lessee in each case in accordance with Clause
8 (Use of Vehicles and Sub‑Leasing) where the Lessee fails to return such
Vehicles in accordance with Clause 29 (Return and Redelivery of Vehicles); and


 
32




--------------------------------------------------------------------------------




27.3.8
each party's accrued rights and obligations hereunder at the date of termination
are unaffected but, subject to sub‑clause 27.4.1 each party's further rights and
obligations shall cease immediately;

27.4
Miscellaneous termination provisions

27.4.1
Clauses 6.3, 14.1, 15.1, 20, 21, 27.3, 28, 31, 31, 32, 33, 35, 38, 42, 43,
sub‑clauses 27.4.1 and 27.4.2 and those clauses the survival of which is
necessary for the interpretation or enforcement of this Agreement, shall survive
termination of this Agreement in accordance with Clause 27.1 and shall continue
in full force and effect.

27.4.2
If the Lessee fails to comply with any of its obligations under this Agreement,
the Lessor and/or the FleetCo Security Agent may, without being in any way
obliged or responsible for doing so and without prejudice to the ability of the
Lessor or the FleetCo Security Agent to treat that non‑compliance as a Master
Lease Termination Event, effect compliance on the Lessee's behalf, and if the
Lessor or the FleetCo Security Agent incurs any expenditure in effecting such
compliance, the Lessor and/or the FleetCo Security Agent shall be entitled to
recover such expenditure from the Lessee.

27.4.3
The rights and remedies of the Lessor and the FleetCo Security Agent provided in
this Agreement are cumulative and are not exclusive of any rights and remedies
provided at law.

28.
REJECTED VEHICLES

28.1
Entitlement to reject

Subject to Clause 28.3 (Rejections after payment for Vehicle), the Lessor will
reject any Vehicle delivered to it pursuant to Clause 7 (Delivery of Vehicles)
(i) if the Lessee is itself entitled to reject such Vehicle under the relevant
Vehicle Manufacturer Agreement or Vehicle Dealer Agreement pursuant to which
such Rejected Vehicle was ordered and (ii) subject to the same conditions (to
the extent applicable) as to rejection as may be applicable to the Lessee under
the relevant Vehicle Manufacturer Agreement or Vehicle Dealer Agreement in
respect of such Rejected Vehicle.
28.2
Notification and return to Vehicle Manufacturer and/or Vehicle Dealer

Any notice to reject of a Vehicle under this Clause 28 shall be notified in
writing by the Lessee to the Lessor, and the Lessee (on behalf of the Lessor)
shall be responsible for returning the Rejected Vehicles directly to the
relevant Vehicle Manufacturer and/or Vehicle Dealer or to the order of the other
selling parties, in accordance with terms of the relevant Vehicle Manufacturer
Agreement or Vehicle Dealer Agreement applicable to such rejection.
28.3
Rejections after payment for Vehicle

Subject to Clause 28.4 (Cessation of accrual of Rent), if the Lessee requests
the Lessor to reject a Vehicle after payment for such Vehicle has been made, the
rejection shall be

 
33




--------------------------------------------------------------------------------




subject to the condition that the relevant Vehicle Manufacturer and/or Vehicle
Dealer agrees (without set off or counterclaim) to repurchase such Vehicle from
the Lessor for an amount equal to the Capitalised Cost of such Vehicle at the
time of repurchase.
28.4
Cessation of accrual of Rent

Rent shall cease to accrue (and shall not be payable by the Lessee) in respect
of a Rejected Vehicle on the date on which the Lessor receives for value and
without set off or counterclaim the payment referred to in Clause 28.3
(Rejections after payment for Vehicle) or (in respect of Vehicles which have not
been paid for) a successful claim is made in accordance with Clause 28.1
(Entitlement to reject).
28.5
Vehicle Manufacturer's/Vehicle Dealer's warranties

If a Vehicle is covered by a Vehicle Manufacturer’s warranty or a Vehicle
Dealer's warranty pursuant to a Vehicle Manufacturer Agreement or a Vehicle
Dealer Agreement, the Lessor acknowledges that the Lessee, during the Lease Term
for such Vehicle, shall have the right to make any claims under such warranty
which the Lessor is entitled to make. For such purposes the Lessor undertakes to
issue any confirmation thereof or grant to the Lessee any special proxies or
mandate upon first request of the Lessee (without any liability for the Lessor).
29.
RETURN AND REDELIVERY OF VEHICLES

29.1
Redelivery of Vehicles prior to a Master Lease End Date

Prior to a Master Lease End Date, in relation to any Vehicle which has not
suffered a Casualty or become an Ineligible Vehicle:
29.1.9
the Lessee (acting on behalf of the Lessor in accordance with clause 6 of the
Dutch Master Purchase Agreement) shall, at the Lessee's sole expense, return
each Programme Vehicle together with all Dutch Vehicle Documents to the relevant
Vehicle Manufacturer and/or Vehicle Dealer or to the nearest related
manufacturer official auction site or other facility designated by such Vehicle
Manufacturer and/or Vehicle Dealer, within the relevant period allowed for the
repurchase for such Programme Vehicle and in accordance with the relevant terms
for the return of such Programme Vehicle in the applicable Vehicle Manufacturer
Buy‑Back Agreement and/or Vehicle Dealer Buy‑Back Agreement; and

29.1.10
the Lessee shall, at the Lessee's sole expense, return each Non-Programme
Vehicle together with all Vehicles Documents to or to the order of the Lessor no
later than the last Business Day of the month during which such Non- Programme
Vehicle ceases to be an "Eligible Vehicle".

29.2
Return of Vehicles upon Master Lease End Date

Following a Master Lease End Date, the Lessee shall (if it has not already done
so) immediately return the Vehicle(s) which were the subject of a lease
hereunder (together with all Dutch Vehicle Documents relating to such
Vehicle(s)) to such location in the

 
34




--------------------------------------------------------------------------------




Relevant Jurisdiction as the Lessor (with the consent of the FleetCo Security
Agent) or as the FleetCo Security Agent shall direct and the Lessee shall
promptly provide all assistance reasonably requested by the Lessor to procure
the return of the Dutch Vehicle Documents not in its possession.
29.3
Repossession of Vehicles

The Lessee agrees that, in the event that it fails to return Vehicles to or to
the order of the Lessor as required under Clause 29.1 (Redelivery of Vehicles
prior to a Master Lease End Date) or 29.2 (Return of Vehicles upon Master Lease
End Date), as applicable, the Lessor shall notify the FleetCo Security Agent and
the Transaction Agent of such failure and the Lessor or the FleetCo Security
Agent (or any of their agents acting on their behalf) is entitled to take all
steps and/or initiate all actions or recourses (whether judicial or not) which
may be available under applicable law in order to re‑possess any Vehicles and/or
Dutch Vehicle Documents which have not been redelivered as aforementioned. The
Lessor shall inform the FleetCo Security Agent (with a copy to the Transaction
Agent) of any such steps, actions and recourses taken and/or initiated by it to
repossess the Vehicles and/ or Dutch Vehicle Documents.
29.4
Preparation of Programme Vehicles

Where required under a Vehicle Manufacturer Buy‑Back Agreement or Vehicle Dealer
Buy‑Back Agreement, the Lessee shall arrange and pay for any and all costs in
connection with the refurbishment (if applicable) and repair of any Programme
Vehicle prior to or following the inspection of the Programme Vehicle by the
Vehicle Manufacturer and/or Vehicle Dealer in connection with a sale of such
Programme Vehicle to the Vehicle Manufacturer and/or Vehicle Dealer.
30.
SALE OF VEHICLES

30.1
Sale of Vehicles by the Lessor

The Lessor has the right (at any time with the consent of the Lessee) to
arrange, with the assistance of the Lessee, if it deems it necessary or useful,
for the sale of any Vehicle to a third party (if, in the case of Programme
Vehicles the sale to such third party is permitted under the relevant Vehicle
Dealer Buy Back Agreement or Vehicle Manufacturer Buy Back Agreement), provided
that the sale price and any non-return bonus (if any) paid or payable by the
relevant Vehicle Manufacturer or Vehicle Dealer to the Lessor in respect of such
Vehicle is at least equal to the Net Book Value of the Vehicle.
30.2
Lease Expiration Date

Following the Lease Expiration Date in respect of a Vehicle, to the extent that
the occurrence of such Lease Expiration Date is not covered by items (a) or (b)
of such definition, the Lessor, or the Lessee on its behalf, shall be entitled
to either dispose of such Vehicle or treat such Vehicle as a Non-Eligible
Vehicle. For the avoidance of doubt, any costs associated with such a disposal
shall not be funded out of the FleetCo Advances ultimately funded by the Senior
Noteholders.

 
35




--------------------------------------------------------------------------------




30.3
Sale of Vehicles between FleetCos and Opcos

30.3.3
Unless a Master Lease Termination Event has occurred and has not been remedied
(in which case, the following shall not be permitted), (i) the Lessor and (ii)
the Lessee or another FleetCo (with the consent of the Lessee) may from time to
time agree, in their absolute discretion, for the Lessor to sell to the Lessee
or another FleetCo (with the consent of the Lessee) by way of separate agreement
any Vehicle (including any Vehicle that has suffered a Casualty) (unless such
sale is prohibited under the relevant Vehicle Manufacturer Agreement or Vehicle
Dealer Agreement and the relevant Vehicle Manufacturer and/or Vehicle Dealer has
not provided its consent) provided that (a) the price of such sale is at least
equal to the then market value of such Vehicle (unless the then market value of
the relevant Vehicle is lower than the Net Book Value, in which case the sale
price shall be the Net Book Value of such Vehicle, plus any penalties (if any)
that may arise under the relevant Vehicle Dealer Buy Back Agreement or Vehicle
Manufacturer Buy Back Agreement as a result of the Vehicle being sold to a third
party) and (b) in the case of a sale of a Vehicle by the Lessor to another
FleetCo, the relevant Opco has signed and the relevant FleetCo has accepted a
Vehicle Request Notice (as defined in the Master Lease Agreement to which such
Opco and FleetCo are parties) in respect of such Vehicle, all conditions
precedent to that Vehicle Request Notice have been satisfied in accordance with
the terms and conditions of the aforementioned Master Lease Agreement and a
Security has been granted over such Vehicle in favour of the FleetCo Security
Agent in accordance with the Relevant Transaction Documents to which such
FleetCo is party.

30.3.4
Notwithstanding sub-clause 30.3.1, no Vehicle may be sold by the Lessor to
another FleetCo, if such Vehicle is expected to, or must be returned to, a
Vehicle Manufacturer and/or Vehicle Dealer from whom the Lessor purchased the
Vehicle in accordance with a Vehicle Dealer Buy Back Agreement or Vehicle
Manufacturer Buy Back Agreement.

30.3.5
A copy of any agreement pursuant to which a Vehicle is sold under this Clause
30.3 will be provided by the Lessee to the FleetCo Security Agent (with a copy
to the Transaction Agent).

30.4
Payment of accrued Rent

30.4.1
Notwithstanding the disposal of a Vehicle in accordance with this Clause 30
prior to the end of the Related Month, the Lessee will be required to pay to the
Lessor all accrued and unpaid Rent up to the relevant Lease Expiration Date and
all other amounts (if any) then due and payable with respect to such Vehicle on
the immediately following Lease Payment Date.

30.4.2
Notwithstanding the sale of a Non Programme Vehicle by or on behalf of the
Lessor in accordance with the Master Dutch Fleet Purchase Agreement prior to the
end of the Related Month, the Lessee will be required to pay to the Lessor all
accrued and unpaid Rent up to the relevant Lease Expiration Date and all


 
36




--------------------------------------------------------------------------------




other amounts (if any) then due and payable with respect to such Vehicle on the
immediately following Lease Payment Date.

 
37




--------------------------------------------------------------------------------




SECTION F
MISCELLANEOUS
31.
NO REPRESENTATION OR WARRANTY BY LESSOR

31.1
The Lessee expressly agrees and acknowledges that no condition, warranty or
representation of any kind is or has been given by or on behalf of the Lessor in
respect of any Vehicle, any engine, or any part of a Vehicle or engine, or any
Dutch Vehicle Documents or other documentation, and accordingly the Lessee
confirms that it has not, in entering into this Agreement, relied on any
condition, warranty or representation by the Lessor or any person on the
Lessor's behalf, express or implied, whether arising by law or otherwise in
relation to any Vehicle, any engine, or any part of a Vehicle or engine, or any
Dutch Vehicle Documents or other documentation, including warranties or
representations as to:

31.1.3
the age, worthiness, workmanship, materials, manufacture, construction,
operation, value, description, suitability, quality, merchantability, fitness
for any purpose (including the ability to operate or register any Vehicle or use
any Vehicle's documentation in any or all jurisdictions), state, condition,
appearance, safety, durability, design or operation of any kind or nature of any
Vehicle or any part thereof, and the benefit or any such condition, warranty or
representation by the Lessor is hereby irrevocably and unconditionally waived by
the Lessee. No third party making any representation or warranty relating to any
Vehicle or any part of any Vehicle is the agent of the Lessor, nor has any such
third party authority to bind the Lessor. Nothing contained in this
sub‑clause 31.1.1 is intended to prejudice any claims which the Lessee may have
against the Vehicle Manufacturer or Vehicle Dealer in respect of any Vehicle or
any third party; or

31.1.4
the absence of latent or other defects, whether or not discoverable, known or
unknown, apparent or concealed, exterior or interior in respect of any Vehicle
or engine; or

31.1.5
the absence of any infringement of any patent, trademark, copyright or other
intellectual property rights; or

31.1.6
any implied warranty arising from course of performance, course of dealing or
usage of trade.

32.
LIMITATION OF LIABILITY OF LESSOR AND OF THE FLEETCO SECURITY AGENT

To the extent permitted by law, the Lessor and the FleetCo Security Agent will
not be liable to the Lessee, the ultimate rental customers of such Lessee, any
sub‑lessee or any other person in respect of any cost, loss or damage
(consequential or otherwise) arising out of the condition, the use, the
operation, the rental, the maintenance, repair, delay or failure in delivery of
any Vehicle, or the interruption/suspension of possession, use or quiet
enjoyment in respect of any Vehicle.
33.
NON‑RECOURSE


 
38




--------------------------------------------------------------------------------




33.1
Each Party hereto agrees that:

33.1.3
Enforcement of Security: only the FleetCo Security Agent may enforce the
Security in respect of Dutch FleetCo in accordance with, and subject to the
terms of, the relevant FleetCo Deed of Charge and the relevant FleetCo Security
Document, and only the FleetCo Security Agent may institute proceedings against
Dutch FleetCo as it may think fit to enforce the rights of the Dutch FleetCo
Secured Creditors against Dutch FleetCo, whether the same arise under general
law, this Agreement or the other Transaction Documents or otherwise and none of
the other Dutch FleetCo Secured Creditors shall be entitled to proceed directly
against Dutch FleetCo, unless the FleetCo Security Agent, having become bound to
proceed in accordance with the terms of this Agreement, fails or neglects to do
so;

33.1.4
Insufficient Recoveries: if, or to the extent that, after the Dutch FleetCo
Dutch Secured Property has been as fully as practicable realised and the
proceeds thereof (in part in the case of proceeds of the Dutch FleetCo Share
Pledge) have been applied in accordance with the applicable FleetCo Priority of
Payments, such proceeds are insufficient to pay or discharge amounts due from
Dutch FleetCo to the Dutch FleetCo Secured Creditors in full for any reason,
Dutch FleetCo will have no liability to pay or otherwise make good any such
insufficiency except to the extent that the corresponding claim results from
gross negligence or wilful misconduct of Dutch FleetCo or the breach of an
obligation of Dutch FleetCo or any of its agents the performance of which is
essential to the proper performance of this Agreement and the compliance with
which the Parties could be expected to rely upon; and

33.1.5
the obligations of Dutch FleetCo hereunder will be the limited recourse
obligations of Dutch FleetCo payable solely in accordance with the Transaction
Documents and no Party shall have any recourse to any of the directors,
officers, employees, shareholders or Affiliates of Dutch FleetCo with respect to
any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.

34.
NON‑PETITION

34.1
Each Party hereto hereby unconditionally and irrevocably agrees with and
acknowledges that until the expiry of twenty‑four (24) months and one (1) day
after the termination of this Agreement and any other Transaction Documents to
which Dutch FleetCo is a party:

34.1.1
subject to sub‑clause 33.1.1, it shall not have the right to take or join any
person in taking any steps against Dutch FleetCo for the purpose of obtaining
payment of any amount due from Dutch FleetCo or in connection with the
commencement of legal proceedings (howsoever described) to recover any amount
owed to it by Dutch FleetCo under this Agreement or any other Transaction
Documents to which Dutch FleetCo is party (other than serving a written demand
on Dutch FleetCo for payment subject to the terms of this Agreement or any other


 
39




--------------------------------------------------------------------------------




Transaction Documents to which Dutch FleetCo is a party and solely for the
purpose of avoiding forfeiture of right);
34.1.2
neither it nor any person on its behalf shall be entitled to initiate or join
any person in initiating any Insolvency Proceedings against Dutch FleetCo); and

34.1.3
it shall not take any step in connection with the appointment of an insolvency
officer or any similar officer in relation to Dutch FleetCo or any of its assets
whatsoever.

35.
NO WAIVER

No failure to exercise or any delay in exercising, on the part of the Lessor or
the FleetCo Security Agent, any right or remedy provided under this Agreement
shall operate as a waiver, nor shall any single or partial exercise of a right
or remedy prevent any further or other exercise or the exercise of any other
right or remedy. The rights and remedies provided in this Agreement may be
exercised as often as necessary, are cumulative and not exclusive of any rights
or remedies provided by law and may be waived only in writing and specifically.
36.
CONTRADICTORY INSTRUCTIONS

If the Lessee receives contradictory instructions, information or other matter
from the Lessor and the FleetCo Security Agent, it shall notify them and the
Transaction Agent of the contradiction. Following a FleetCo Event of Default,
the instructions of the FleetCo Security Agent shall prevail.
37.
ASSIGNMENT AND SECURITY

The Lessee and the Lessor may not assign or transfer or purport to assign or
transfer any right or obligation under this Agreement without the written
consent of the FleetCo Security Agent, save that the Lessor may enter into an
assignment by way of security or grant a right of pledge over, amongst other
things, certain of the Lessor's rights, title and interest in and under this
Agreement pursuant to or as contemplated in the relevant Transaction Document.
38.
OBLIGATIONS AS CORPORATE OBLIGATIONS

38.1
No recourse against shareholders and others

No party shall have any recourse against nor shall any personal liability attach
to any shareholder, officer, agent, employee or director of the Lessor or the
Lessee in his capacity as such, by any proceedings or otherwise, in respect of
any obligation, covenant or agreement of the Lessor or the Lessee contained in
this Agreement.
38.2
No liability for obligations of the Lessor

The Lessee shall not have any liability for the obligations of the Lessor under
the Transaction Documents to which the Lessee is a party solely by reason of
this Agreement and nothing in this Agreement shall constitute the giving of a
guarantee, an indemnity

 
40




--------------------------------------------------------------------------------




or the assumption of a similar obligation by any of such other parties in
respect of the performance by the Lessor of such obligations.
39.
FLEETCO SECURITY AGENT HAS NO RESPONSIBILITY

The FleetCo Security Agent shall not have any responsibility for any of the
obligations of the other Parties and the other Parties acknowledge that the
FleetCo Security Agent has no such responsibility and that the FleetCo Security
Agent is entitled to the protections contained in and on the terms set out in
this Agreement. The FleetCo Security Agent hereby declares that it accepts the
rights and benefits in its favour set out in this Agreement. The Parties
acknowledge that, by declaring that it accepts the above mentioned rights and
benefits under this Agreement, the FleetCo Security Agent shall have no
liabilities to, and will not assume or have any obligations of, any other Party
to this Agreement.
40.
TIME OF THE ESSENCE

Subject to any grace periods provided hereunder, time shall be of the essence of
this Agreement as regards any time, date or period, whether as originally agreed
or altered by agreement between all the parties (and, where required, with
consent) or in any other manner provided in this Agreement, for the performance
of the Lessee of its obligations under this Agreement.
41.
VARIATION OF AGREEMENT

A variation of this Agreement (including this Clause) is valid only if made in
writing and signed by or on behalf of each party hereto.
42.
CONFIDENTIALITY

42.1
Confidentiality of information

Subject to the provisions of Clause 42.2 (Disapplication of confidentiality
provisions) each party hereto agrees that it shall keep all Confidential
Information confidential and it shall not disclose any such information to any
person whatsoever.
42.2
Disapplication of confidentiality provisions

The parties hereto shall use all reasonable endeavours to prevent any disclosure
referred to in Clause 42.1 (Confidentiality of information) provided however
that the provisions of Clause 42.1 (Confidentiality of information) shall not
apply:
42.2.1
to the disclosure of any information insofar as such disclosure is expressly
permitted by any Transaction Document;

42.2.2
to the disclosure of any information to the Central Servicer to enable it to
update the Approved Model from time to time;

42.2.3
to the disclosure of any information already known to the recipient otherwise
than as a result of entering into this Agreement and any of the relevant
Transaction Documents;


 
41




--------------------------------------------------------------------------------




42.2.4
to the disclosure of any information with the consent of the Lessor or the
Lessee;

42.2.5
to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the conduct of the recipient;

42.2.6
to the extent that the recipient is required or requested to disclose the same
by any court of a competent jurisdiction or any governmental, banking, taxation
or other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation;

42.2.7
to the extent that the recipient needs to disclose the same for the negotiation,
exercise, protection or enforcement of any of its rights under any of the
Vehicle Manufacturer Agreements or Vehicle Dealer Agreements or Transaction
Documents or for the purpose of discharging their duties or obligations under or
in connection with the relevant Transaction Documents executed by the FleetCo
Security Agent, to such persons as require to be informed of such information
for such purposes or in connection with transferring or purporting to transfer
their rights and obligations to a successor party or trustee;

42.2.8
to the extent that the recipient is required for operational reasons to disclose
the same to any of its employees, provided that, before any such disclosure,
such party shall make the relevant employees aware of its obligations of
confidentiality under this Agreement and shall at all times procure compliance
with such obligations by such employees; or

42.2.9
to the disclosure of any information to the FleetCo Security Agent, their
professional advisers and the Rating Agencies (if any) respectively who receive
the same under a duty of confidentiality.

43.
AMENDMENT

This Agreement shall not be amended without the prior consent of the Parties
hereto.
44.
GOVERNING LAW

This Agreement and all non‑contractual obligations arising out of or in
connection with it shall be governed by, and construed in accordance with, the
laws of The Netherlands.
If a party to this Agreement is represented by (an) attorney(s) in connection
with the execution of this Agreement or any agreement or document pursuant
hereto, and the relevant power of attorney is expressed to be governed by Dutch
law, such choice of law is hereby accepted by the other parties to this
Agreement, in accordance with Article 14 of the Hague Convention on the Law
Applicable to Agency of 14 March 1978.
45.
JURISDICTION

45.1
With respect to any suit, action, Dispute or Proceedings relating to this
Agreement, each party irrevocably submits to the exclusive competent
jurisdiction of the competent court of Amsterdam, The Netherlands and agrees
that the competent courts of Amsterdam,


 
42




--------------------------------------------------------------------------------




The Netherlands are the most appropriate and convenient courts to settle any
suit, action, Dispute or Proceedings and accordingly neither party will argue to
the contrary.
45.2
Clause 45.1 above is for the benefit of the Lessor only. As a result, the Lessor
shall not be prevented from taking Proceedings relating to any suit, action,
Dispute or Proceedings in any other courts with jurisdiction. To the extent
permitted by law, the Lessor may take concurrent proceedings in any number of
jurisdictions.

46.
RESCISSION OR NULLIFICATION OF THIS AGREEMENT

To the fullest extent possible each party to this Agreement waives any right it
may have to rescind (ontbinden) or nullify (vernietigen) or request the
rescission or nullification of, this Agreement.

 
43




--------------------------------------------------------------------------------




Schedule 1
FORM OF PURCHASE OFFER AND LEASE REQUEST
From:    Avis Budget Autoverhuur B.V. ("Dutch Opco")
[if represented by a third party, insert: represented by [insert name] on the
basis of a power of attorney dated [insert date]]
To:    FinCar Fleet B.V. ("Dutch FleetCo")
[if represented by a third party, insert: represented by [insert name] on the
basis of a power of attorney dated [insert date]]
Copy to: Crédit Agricole Corporate and Investment Bank (as "FleetCo Security
Agent" and as "Transaction Agent"), 9 quai du Président Paul Doumer, 92920
Paris, La Défense Cadex, France.
Dear Sirs,
1.
Reference is made to the Master Dutch Fleet Purchase Agreement dated the Dutch
Accession Date (as amended, restated or modified from time to time) entered into
between, inter alios, Dutch FleetCo and Dutch Opco (the "Master Dutch Fleet
Purchase Agreement") as well as to the Master Dutch Fleet Lease Agreement dated
the Dutch Accession Date (as amended, restated or modified from time to time)
and entered into between, inter alios, Dutch FleetCo and Dutch Opco (the "Master
Dutch Fleet Lease Agreement").

2.
Terms not defined herein shall have the same meanings ascribed to them in the
Master Dutch Fleet Purchase Agreement or the Master Dutch Fleet Lease Agreement,
as applicable.

3.
This document constitutes a Purchase Offer and Lease Request within the terms of
the Master Dutch Fleet Purchase Agreement and the Master Dutch Fleet Lease
Agreement.

4.
Purchase and Transfer of Title

4.1
We herewith submit to Dutch FleetCo a Purchase Offer and Lease Request for Dutch
FleetCo to purchase certain vehicles (together with all Related Rights to the
extent that such Related Right qualifies as an independently transferable claim
(zelfstandig overdraagbaar vorderingsrecht)) specified in Annex 1 (Details of
Vehicles) to this Purchase Offer and Lease Request, in each case at the
applicable Dutch Onward Purchase Price specified herein. Details of the
account(s) into which the applicable Dutch Onward Purchase Price payable for the
Vehicles specified in Annex 1 (Details of Vehicles) hereto (together with all
Related Rights) shall be paid as set out in Annex 2 (Payment Account Details)
hereto.

4.2
We hereby agree that, in respect of any Vehicle specified in Annex 1 (Details of
Vehicles) (and all Related Rights) and as of the [date hereof]:


 
44




--------------------------------------------------------------------------------




4.2.1
any Vehicle specified in Annex 1 (Details of Vehicles) which has been brought in
our control by the Vehicle Manufacturer or Vehicle Dealer, will be held by us
for your benefit in accordance with article 3:91 of the DCC and we shall be the
immediate holder (onmiddellijk houder) or, in the case of Vehicles in respect of
which we are not the immediate holder, as indirect holder (middellijk houder) of
the relevant Vehicles for you;

4.2.2
in relation to any Vehicle specified in Annex 1 (Details of Vehicles) which is
subject to a retention of title (eigendomsvoorbehoud) of the relevant Vehicle
Manufacturer or Vehicle Dealer under the relevant Vehicle Manufacturer Agreement
or Vehicle Dealer Agreement, we will hold the relevant Vehicles for such Vehicle
Manufacturer or Vehicle Dealer until the retention of title no longer applies
and thereafter we will hold such Vehicle for your benefit;

4.2.3
we shall be obliged to surrender (teruggeven) such Vehicles to you upon your
demand, in each case only without undue delay (onmiddellijk) upon expiry of any
lease agreement relating to the relevant Vehicles then having been made with
third parties in the ordinary course of our business;

4.2.4
we hereby assign (cederen) by way of undisclosed assignment (stille cessie) to
you any Related Rights pertaining to the Vehicles specified in Annex 1 (Details
of Vehicle) to the extent that such Related Right qualifies as an independently
transferable claim (zelfstandig overdraagbaar vorderingsrecht); and

4.2.5
subject to clause 8, we shall register, or procure registration of, this
Purchase Offer and Lease Request with the relevant tax authorities
(Belastingdienst) by way of a letter in the form of Annex 3 (Registration
Letter) and shall send evidence thereof, or procure that evidence is sent, to
you as soon as practicable thereof.

5.
Lease Request pursuant to Master Dutch Fleet Lease Agreement

We herewith offer to you to lease to us in accordance with the terms of the
Master Dutch Fleet Lease Agreement the Vehicles purchased according to this
Purchase Offer and Lease Request as further specified in Annex 1 (Details of
Vehicles) hereto.
6.
We hereby confirm that each of the representations and warranties set out in
clause 9 (Representations by Dutch Opco) of the Master Dutch Fleet Purchase
Agreement is or (as the case may be) remains true and correct at the date hereof
by reference to the facts and circumstances currently subsisting.

7.
We hereby confirm that each of the conditions precedent to lease set out in
clause 6.1 (Conditions to Lease) of the Master Dutch Fleet Lease Agreement is
satisfied or will be satisfied on the Lease Commencement Date. [If some
conditions precedent are waived, certify this is the case.]

8.
If Dutch FleetCo wishes to accept this Purchase Offer and Lease Request, please
sign, date and return the enclosed copy of this Purchase Offer and Lease Request
to [Louis Armstrongweg 4, 1311 RK Almere, The Netherlands] (Attention: [Fleet
Accounting Department]) by way of Dutch FleetCo's acknowledgement and acceptance
of this


 
45




--------------------------------------------------------------------------------




Purchase Offer and Lease Request, which signed acknowledgement and acceptance
shall constitute the Purchase and Lease Confirmation.
9.
The Purchase and Lease Confirmation shall constitute:

9.1
an agreement relating to the purchase of the vehicles and Related Right to the
extent that such Related Right qualifies as an independently transferable claim
(zelfstandig overdraagbaar vorderingsrecht); and

9.2
an agreement in respect of a lease of Vehicles to Dutch Opco according to the
terms of the Master Dutch Fleet Lease Agreement in respect of such Vehicles
purchased by Dutch FleetCo according to the Master Dutch Fleet Purchase
Agreement.

10.
On receipt of such Purchase and Lease Confirmation, such Purchase and Lease
Confirmation, together with this Purchase Offer and Lease Request shall
constitute the Individual Purchase and Lease Agreement relating to the Vehicles
specified in Annex 1 (Details of Vehicles) hereto.

11.
This letter and all non‑contractual obligations arising out of or in connection
with it shall be governed by, and construed in accordance with, the laws of The
Netherlands.

12.
Exclusive place of jurisdiction is the competent court of Amsterdam, The
Netherlands.

Yours faithfully
AVIS BUDGET AUTOVERHUUR B.V.
[if represented by a third party, insert: represented by [insert name] on the
basis of a power of attorney dated [insert date]]


By:
By:



[ON COPY]
*********************************************************************
We hereby acknowledge and accept the terms of the Purchase Offer and Lease
Request set out above and in Annex 1 (Details of Vehicles) hereto in relation to
the Vehicles referred to therein and accept to acquire all of Dutch Opco's
existing and future rights and title to the Vehicles, as set out above and to
lease the Vehicles to Dutch Opco according to the terms of the Master Dutch
Fleet Lease Agreement.

 
46




--------------------------------------------------------------------------------




FINCAR FLEET B.V.
[if represented by a third party, insert: represented by [insert name] on the
basis of a power of attorney dated [insert date]]


By:
By:



Place/Date:    [•]
Copy to:
Avis Europe plc, Avis Budget House, Park Road, Bracknell, Berkshire RG12 2EW,
United Kingdom.

FleetCo Security Agent and Transaction Agent, 9 quai du Président Paul Doumer,
92920 Paris, La Défense Cadex, France.

 
47




--------------------------------------------------------------------------------




Annex 1

PART 1    
DETAILS OF VEHICLES
1.
Name/Address of Vehicle Manufacturer / Vehicle Dealer

[•]
2.
Vehicle model and year

[•]
3.
Number of vehicles

[•]
4.
Vehicle Manufacturer Agreement or Vehicle Dealer Agreement pursuant to which
Vehicle or Dutch Opco Existing Fleet Vehicle was purchased by Dutch Opco

[•]
5.
Vehicle Identification Number

[•]
6.
Dutch Onward Purchase Price

[•]
7.
Due date for payment of Dutch Onward Purchase Price

[•]
8.
Expected date of delivery (if applicable)

[•]
9.
Dutch Initial Purchase Price

[•]
10.
Vehicle Manufacturer Repurchase Price

[•]

 
48




--------------------------------------------------------------------------------




PART 2    
LEASE REQUEST
1.
Dutch Onward Purchase Price

[•]
2.
Lease Commencement Date

[•]
3.
Programme/Non‑Programme Vehicle

[•]

 
49




--------------------------------------------------------------------------------




ANNEX 2    
PAYMENT ACCOUNT DETAILS
[Insert account details of the Vehicle Manufacturers and Vehicle Dealers]

 
50




--------------------------------------------------------------------------------






ANNEX 3
REGISTRATION LETTER
[BRIEF/FAX PAPIER VAN OPCO]


[DATUM INVULLEN]

Belastingsdienst Rotterdam
t.a.v. Registratieteam
Laan op Zuid 45
3072 DB Rotterdam


Aanbieding akte ter registratie
Hierbij biedt ondergetekende ter registratie aan:
•
Purchase Offer and Lease Request gedateerd [DATUM INVULLEN] met betrekking tot
onder meer een Master Dutch Fleet Purchase Agreement tussen FinCar Fleet B.V.
and Avis Budget Autoverhuur B.V. gedateerd 21 mei 2014, zoals van tijd tot tijd
herzien.

AVIS BUDGET AUTOVERHUUR B.V.


Bijlagen

 
51




--------------------------------------------------------------------------------




SCHEDULE 2    
CONDITION PRECEDENT DOCUMENTS
1.
A copy certified by a legal representative of the Lessee to be a true, complete
and up‑to‑date copy, of the constitutional documents of the Lessee.

2.
A copy certified by an officer of the Lessee to be a true copy, and being in
full force and effect:

2.1.1
approving the transactions contemplated by this Agreement; and

2.1.2
authorising a person or persons to sign and deliver on behalf of the Lessee this
Agreement, any Purchase Offer and Lease Request, any sub‑power of attorney and
any notices or other documents to be given pursuant thereto.

3.
A copy certified by an officer of the Lessee to be a correct and complete copy
of a written power of attorney, authorising a person or persons to sign and
deliver on behalf of the Lessee this Agreement, any Purchase Offer and Lease
Request and any notices or other documents to be given pursuant thereto.

4.
Specimen signatures, authenticated by a legal representative of the Lessee of
each of the authorised signatories referred to in paragraph 3.1.2 and 4 above.


 
52




--------------------------------------------------------------------------------




EXECUTION PAGE
DUTCH MASTER LEASE AGREEMENT
Lessor
Lessor
FINCAR FLEET B.V.
By:
/s/ PD HAVERKAMP-IDEMA
Name:
PD HAVERKAMP-IDEMA
Title:
Managing Director A
 
By:
/s/ JJ VAN GINKEL
Name:
JJ VAN GINKEL
Title:
Director B



Lessee
AVIS BUDGET AUTOVERHUUR B.V.
By:
/s/ ERIC LEPLEUX
Name:
ERIC LEPLEUX
Title:
MANAGING DIRECTOR



FleetCo Security Agent
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By:
/s/ EDITH LUSSON
Name:
EDITH LUSSON
Title:
ATTORNEY




 
53


